 385320 NLRB No. 46NU-SKIN INTERNATIONAL1The Atlanta facility remained open on a limited basis to receive``walk-in'' orders.2Indeed, the Respondent's work force in Provo actually droppedafter the closing of the Atlanta facility. Specifically, the Respondent
employed 531 employees in Provo in January 1992, 522 in February
1992, 481 in March 1992, 475 in April 1992, 471 in May 1992, 449
in June 1992, 436 in July 1992, 428 in August 1992, and 352 in
September 1992.3The Respondent processed 81,450 orders in Provo in May 1991;84,664 orders in Provo in June 1991; and 88,573 orders in Provo
in July 1991. The Respondent processed 99,406 orders in Atlanta in
May 1991; 73,371 orders in Atlanta in June 1991; and 75,534 orders
in Atlanta in July 1991. Thereafter, 80,915 nationwide orders were
processed in Provo and Atlanta combined in December 1991;104,760 in January 1992; 92,643 in February 1992; and 76,868 in
March 1992. After the closing of the Atlanta facility, the Respondent
processed in Provo 69,353 nationwide orders in April 1992; 62,530
orders in May 1992; 63,404 orders in June 1992; 73,059 orders in
July 1992; 67,689 orders in August 1992; and 72,981 orders in Sep-
tember 1992, the most recent month in evidence.Nu-Skin International, Inc. and Graphics Commu-nications International Union, affiliated with
AFL±CIO, Local 96-B and Industrial Union
Department, AFL±CIO, on behalf of GCIU,
AFL±CIO. Cases 10±CA±25743 and 10±CA±25916December 21, 1995DECISION AND ORDERMEMBERSBROWNING, COHEN, ANDTRUESDALEOn July 20, 1993, Administrative Law Judge PhilipP. McLeod issued the attached decision. The General
Counsel filed exceptions and a supporting brief, and
the Respondent filed cross-exceptions and a supporting
brief and a brief in opposition to the General Counsel's
exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions, and
briefs, and has decided to affirm the judge's rulings,
findings, and conclusions and to adopt the rec-
ommended Order.1. The General Counsel has excepted to the judge'sfinding that the Respondent did not violate either Sec-
tion 8(a)(3) or 8(a)(5) of the Act in reaching and im-
plementing its decision to close its Atlanta, Georgiadistribution facility. With respect to the 8(a)(3) find-
ings, we agree with the judge that, although the Gen-
eral Counsel made out a prima facie case of unlawful
motivation in the closing, the Respondent established
that economic circumstances would have compelled
the closing in any event. The Respondent therefore es-
tablished an affirmative defense under Wright Line,251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.
1981), cert. denied 455 U.S. 989 (1982). With respect
to the 8(a)(5) issue, we conclude, for the following
reasons, that the Respondent did not violate the Act by
failing to bargain with the Union over the decision.At the time of the announced closing of the Atlantaorder processing facility on March 6, 1992, the Re-
spondent was experiencing substantial damage to its
business. As the judge found, the Respondent's total
orders and net sales had dropped by over 50 percent
from May and June 1991 through the end of 1991, and
it faced significant financial obligations because of
pending lawsuits and overseas financial commitments.
Because of this state of affairs, the Respondent decided
to process all of its orders from its distribution center
in Provo, Utah, a highly automated, state-of-the-art fa-
cility that was underutilized in light of the Respond-
ent's dramatic reduction in orders nationwide.1Thisdecision entailed the relocation of work formerly per-formed at the Atlanta facilityÐthe processing of orders
for the Respondent's southeastern United States dis-
tributors.After the closing of the Atlanta facility, the Re-spondent was able to process all of its nationwide or-
ders solely from its Provo facility without having to
hire any additional employees at Provo, thereby saving
an anticipated amount of approximately $4.5 million
annually.2Indeed, the Respondent's nationwide ordersdropped so dramatically that monthly orders nation-
wide from December 1991 and thereafter were com-
parable to orders processed at the Provo facility alone
in mid-1991. Further, the number of orders that the
Respondent had formerly processed in Atlanta in mid-
1991 was comparable to the decrease in orders that the
Respondent experienced nationally thereafter. Thus, the
Respondent processed in the range of 73,000 to 76,000
monthly orders in Atlanta in June and July 1991 out
of a nationwide total of approximately 158,000 to
164,000 orders in each of those months. By March
1992, it processed just under 77,000 orders nationwide,
a reduction roughly equivalent to losing all of the or-ders formerly processed in Atlanta.3On these facts, we find, under the test set forth inDubuque Packing Co., 303 NLRB 386 (1991), that theRespondent did not violate Section 8(a)(5) and (1).Dubuque Packing establishes the following test fordetermining whether an employer's relocation decision
is a mandatory subject of bargaining:Initially, the burden is on the General Counsel toestablish that the employer's decision involved a
relocation of unit work unaccompanied by a basic
change in the nature of the employer's operation.
If the General Counsel successfully carries his
burden in this regard, he will have established
prima facie that the employer's relocation deci-
sion is a mandatory subject of bargaining. At this
juncture, the employer may produce evidence re-
butting the prima facie case by establishing that 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4In addition to the savings in labor costs, the Respondent antici-pated other savings of about $53,000 in monthly costs incurred at
Atlanta, such as the cost of receiving freight, insurance costs, utili-
ties, facilities rent, and equipment rental. This would be offset by
additional freight costs of about $132,000 to service its southeasterncustomers from Provo, as compared to servicing them from Atlanta.
Accordingly, the Respondent anticipated recapturing all but about
$79,000 of its monthly labor cost savings.5As a result of the Respondent's demonstration of its projectedcost savings, this case is distinguishable from Owens-Brockway Plas-tic Products, 311 NLRB 519, 522±525 (1993), in which the Boardrejected the employer's contention that the union could not have of-
fered labor cost concessions.6Following the relocation, the number of nationwide orders thatthe Respondent processed and shipped per employee hour worked
increased dramatically, thereby demonstrating that the relocation was
accompanied by dramatic efficiency advantages.7No exceptions were filed to the judge's findings that the Re-spondent violated Sec. 8(a)(1) by interrogating employees about their
union sympathies, by soliciting complaints and grievances and prom-
ising employees job security and improvements in working condi-
tions to dissuade them from selecting the Union, and threatening
them with reprisals for their union activities, and Sec. 8(a)(3) andthe work performed at the new location varies sig-nificantly from the work performed at the former
plant, establishing that the work performed at the
former plant is to be discontinued entirely and not
moved to the new location, or establishing that
the employer's decision involves a change in the
scope and direction of the enterprise. Alter-
natively, the employer may proffer a defense to
show by a preponderance of the evidence: (1) that
labor costs (direct and/or indirect) were not a fac-
tor in the decision or (2) that even if labor costs
were a factor in the decision, the union could not
have offered labor cost concessions that could
have changed the employer's decision to relocate.
[Id. at 391.]As an initial matter, we find that the Respondent'sdecision to close the Atlanta facility and to relocate the
order processing tasks formerly performed there to its
Provo facility involved a relocation of unit work unac-
companied by a basic change in the nature of the Re-
spondent's operation. The order processing work relo-
cated from Atlanta to Provo remained essentially the
same work albeit performed with more advanced
equipment at the automated Provo facility. Cf. NoblitBros., Inc., 305 NLRB 329, 330 fn. 9 (1992). Thus,both before and after the closing of the Atlanta facility,
the Respondent continued to process orders received
from its southeastern United States distributors and
used warehouse/distribution employees who performed
similar functions to fill those orders. Accordingly, be-
cause the facts here show essentially a relocation of
unit work from one distribution facility to another dis-
tribution facility, we do not consider the Respondent's
action as akin to a partial closing of its business under
First National Maintenance Corp. v. NLRB, 452 U.S.666 (1981). Instead, we find that the analysis set forth
in Dubuque Packing is applicable to this case.Under Dubuque Packing, once it is established thatthe decision involves a relocation of unit work unac-
companied by a basic change in the nature of the oper-
ation, as here, the evidentiary burden shifts to the em-
ployer. The Respondent contends that it has satisfied
that burden because, even though labor costs admit-
tedly were a factor in its decision, the Union could not
have offered labor cost concessions that could have
changed the Respondent's decision to relocate the unit
work. We find merit to that contention.It is uncontested that monthly labor costs in Atlantawere approximately $468,000 and that the Respondent
anticipated savings in the range of $389,000 monthly
once it closed the Atlanta facility.4It is alsouncontested that the cost to modernize the Atlanta fa-cility from its essentially manual mode of operation to
a more automated operation was in the range of $1.5
million. Further, the Respondent anticipated that the
orders formerly processed in Atlanta could be proc-
essed in Provo without the hiring of any additional em-
ployees in light of the underutilized capabilities of the
Provo work force and facility. And, indeed, after the
relocation, the Respondent's Provo work force actually
declined in number.Accordingly, the enormous projected savings real-ized by relocating the Atlanta unit work and by closing
that facility were not offset by any additional personnel
costs to be incurred at Provo. Moreover, because of the
continual decrease in nationwide orders to be proc-
essed, the number of orders that the Respondent for-
merly processed in Atlanta virtually disappeared when
viewed as a proportion of the former number of na-
tionwide orders.5Further, as noted, the Provo facilitywas an automated state-of-the-art facility with effi-
ciency advantages that were underutilized,6while theAtlanta facility would have required a major capital in-
vestment to improve its primarily manual operation.In these circumstances, particularly the uncontestedrecord evidence showing an enormous reduction in or-
ders to be processed and the reduced number of em-
ployees needed to process those orders, as well as the
overwhelming cost savings and dramatic efficiency ad-
vantages to be derived from closing the Atlanta facility
and relocating its work to Provo, we conclude that
there was no practical way for the Union to offer labor
cost concessions that could have changed the Respond-
ent's decision. Accordingly, we find that the Respond-
ent did not violate Section 8(a)(5) and (1) as alleged.2. The Respondent has excepted to the judge's find-ing that the Respondent violated Section 8(a)(1) when
Controller Max Esplin and Assistant Manager Todd
Harris threatened employees with plant closure if em-
ployees selected the Union as their collective-bargain-
ing representative.7Although the Respondent contends 387NU-SKIN INTERNATIONAL(1) by reprimanding and warning employee Gary Cabe because ofhis union activities.that its president, Blake Roney, as well as anothermanagement representative, Kent Smith, effectively re-
pudiated these threats by stating to employees that theRespondent would stay in Atlanta, we find, in agree-
ment with the judge, that those statements do not meet
the standards for effective repudiation set forth in
Passavant Memorial Hospital, 237 NLRB 138 (1978).Thus, the evidence, as set forth by the judge, does not
establish that the purported repudiations specifically
adverted to each instance of the coercive conduct or
that they were accompanied by assurances that there
would be no further interference with employees' Sec-
tion 7 rights. Further, the Respondent engaged in un-
lawful conduct after the purported repudiations. For all
of these reasons, the statements of Roney and Smith,
on which the Respondent relies, did not effectively re-
pudiate the prior coercive conduct.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Nu-Skin International, Inc.,
Atlanta, Georgia, its officers, agents, successors, and
assigns, shall take the action set forth in the Order.Susan Pease Langford, Esq., for the General Counsel.Jeffrey M. Mintz, Esq. and J. Michael Magee, Esq. (Jackson,Lewis, Schnitzler & Krupman), of Atlanta, Georgia, for theRespondent.Jeffrey S. Wheeler, Esq., of Riverdale, Georgia, for theUnion.DECISIONSTATEMENTOFTHE
CASEPHILIPP. MCLEOD, Administrative Law Judge. I heard thiscase on November 2±6, 9, 10, 12, and December 1±4, 1992,
in Atlanta, Georgia. The charges which gave rise to this case
were filed by the Industrial Union Department (IUD), AFL±
CIO, on behalf of Graphics Communications International
Union (GCIU), affiliated with AFL±CIO, Local 96-B (the
Union), on December 30, 1991, and April 10, 1992, against
Nu-Skin International, Inc. (Respondent). The charges were
later amended on February 5 and April 29, 1992, respec-
tively. On June 30, 1992, an order consolidating cases, con-
solidated complaint, and notice of hearing issued.The consolidated complaint alleges that Respondent vio-lated Section 8(a)(1), (3), and (5) of the National Labor Rela-
tions Act (the Act). The complaint alleges that Respondent
interrogated employees concerning union activities; threat-
ened employees with plant closure; threatened to reduce
wages and other benefits; threatened that Respondent would
not bargain in good faith with the Union if it was selected
by employees as their collective-bargaining representative;
threatened employees with loss of jobs and loss of work;
promised employees increased benefits if they would refrainfrom union activity; and maintained a ``human resourcescommittee'' for the purpose of soliciting grievances from
employees. The complaint also alleges that Respondent low-
ered the evaluation scores of employees, issued written warn-
ings to employees, and discharged certain employees in retal-
iation for their union activities. Finally, the complaint alleges
that Respondent discharged more than 300 employees at its
Marietta, Georgia facility and relocated the work performed
at that facility to Provo, Utah, because employees selected
the Union as their collective-bargaining representative. The
complaint alleges that Respondent effected this plant closing
unilaterally without giving the Union prior notice or an op-
portunity to bargain about the relocation of this work.In its answer to the consolidated complaint, Respondentadmitted certain allegations including the filing and serving
of the charges; its status as an employer within the meaningof the Act; the status of the Union as a labor organization
within the meaning of the Act; and the status of certain indi-
viduals as supervisors and/or agents of the Respondent with-
in the meaning of Section 2(2), (11), and (13) of the Act.
Respondent denied having engaged in any conduct which
would constitute an unfair labor practice within the meaning
of the Act.At the trial, all parties were represented and afforded fullopportunity to be heard, to examine and cross-examine wit-
nesses, and to introduce evidence. Following the close of the
trial, counsel for the General Counsel and for Respondent
both filed timely briefs with me which have been duly con-
sidered.On the entire record in this case and from my observationof the witnesses, I make the followingFINDINGSOF
FACTAnalysis and ConclusionsI. JURISDICTIONNu-Skin International, Inc. is, and has been at all timesmaterial, a Utah corporation with corporate headquarters and
a plant located at Provo, Utah, were it is engaged in the pro-
duction and nonretail distribution of cosmetics. In the course
and conduct of its business operations, Respondent annually
purchases and receives at its Utah facility goods and mate-
rials valued in excess of $50,000 directly from points located
outside the State of Utah. Respondent also annually sells and
ships from its Utah facility products valued in excess of
$50,000 directly to points located outside the State of Utah.Respondent is, and has been at all times material, an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.II. THELABORORGANIZATION
Graphics Communications International Union, AFL±CIO,Local 96-B is, and has been at all times material, a labor or-
ganization within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
A. BackgroundNu-Skin International, Inc. was founded in 1984 in Provo,Utah. Respondent sells cosmetic and health care products
through a system of distributors who act as independent con- 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Brook Roney, Respondent's vice president of distribution, testi-fied that Respondent moved to the larger Marietta location in April
1990.tractors. The distributors, in turn, sell the products directly tothe public.From its founding in 1984 through May 1991, sales grewrapidly, sometimes running as high as 400 percent annually.
Growth was so rapid that during 1990 employees at Re-
spondent's Provo headquarters were being housed in 10 dif-
ferent buildings.By 1988, Respondent was receiving complaints from eastcoast distributors concerning lengthy delivery times of orders
for products. Respondent began to consider the need to open
an east coast distribution center, and it eventually chose At-
lanta. In 1989 Respondent opened a warehouse and shipping
center in Smyrna, Georgia, a suburb of Atlanta. Some time
in late 1989 or early 1990, Respondent moved to a larger fa-
cility in Marietta, Georgia, another suburb of Atlanta.Not long after opening the Atlanta warehouse and distribu-tion center, Respondent began receiving advice that it should
consider closing that facility. In February 1990, Respondent
was in the process of negotiating improved shipping rates
with various carriers. In a letter to Provo distribution center
general manager Max Pinnegar, Federal Express stated it was
``most interested in working with (Respondent) to evaluate
the appropriateness of closing the Atlanta distribution facil-
ity.'' It was at about that same time that Respondent decided
instead to expand the Atlanta operation and move into the
new warehouse in Marietta.1During this same time, because of its rapid growth, Re-spondent began planning for a new corporate headquarters
and shipping facility in Provo, Utah. In planning for the
Provo center, Respondent hired an efficiency consulting firm,
DCB & Co., to assist it. During consultations, Respondent
requested DCB Representative William Bladen to tour the
Atlanta facility and make a recommendation as to what, if
anything, could be done to improve its efficiency. Bladen
visited the Atlanta facility in July, August, and October
1990.After Bladen's visits to the Atlanta facility in July and Au-gust 1990, Bladen met with Respondent's representatives in
September. On September 27, Bladen met with Corporate
President Blake Roney, Vice President Brook Roney, Max
Pinnegar, and others who comprise Respondent's owners and
executive management team. The main purpose of this meet-
ing was to present his firm's proposed design for the new
Provo distribution center. In that meeting Bladen informed
Respondent that the new Provo facility was larger than they
needed, that in fact they would have ``excess capacity at that
facility.'' Bladen made the point that there would be no need
for a distribution center in Atlanta. Nevertheless, Brook
Roney, who had made the decision to open the Atlanta dis-
tribution center and who therefore felt some personal stake
in that decision, asked Bladen to visit the Atlanta facility
again specifically for the purpose of determining whether
there were recommendations he would make to improve effi-
ciency at that facility.Bladen again visited the Atlanta facility in October 1990.After his trip in October, Bladen reported that it would cost
approximately $1.5 million to upgrade and make Atlanta
more efficient by installing certain material handling equip-ment and computer inventory software. Bladen reported toRespondent, however, that such an investment would not
bring Atlanta anywhere near the capabilities that would beavailable at the new Provo distribution facility. Bladen rec-
ommended that Respondent not invest any more capital into
the Atlanta facility. Respondent followed Bladen's advice not
to invest any more capital into the Atlanta facility, but Re-
spondent did not act on Bladen's recommendation to move
forward in planning for only one national distribution center.
The Atlanta distribution center simply continued to operate
as it had before.Construction began on the new Provo headquarters anddistribution facility in the summer of 1990. At that time, the
Provo distribution facilities were spread over 10 different
sites throughout the Provo area. The new Provo facility was
completed and opened on February 18, 1991. In preparation
for the transition and move to the new facility in Provo, Re-
spondent shifted the responsibility for shipping to certain
states from Provo to the Atlanta warehouse. By memo in De-
cember 1990, Respondent's management was informed of
this temporary assignment. The memo also informed the
managers that in April or May 1991, after the ``bugs'' were
worked out in Provo, new boundaries would be drawn and
Atlanta would then be responsible for shipments only to the
Southeast United States. Prior to this memo, Atlanta had also
been responsible for shipping to Northeastern states.At the time Respondent's new facility opened in Provo,the Atlanta facility demonstrated that it was no longer the an-
swer to the problems Respondent experienced in 1988 which
lead to its opening. When the new Provo center opened in
February, the Atlanta warehouse was beginning to fall behind
in its shipments. Growth in business was out-pacing the At-
lanta warehouse's ability to keep up. Therefore, toward the
end of February 1991, Bladen suggested Respondent test the
validity of one national distribution center. Respondent
agreed to test the new Provo facility by assigning some of
the states being serviced by Atlanta to Provo. The new dis-
tribution center's ability to handle all of Respondent's ship-
ments within the United States was specifically confirmed in
April 1991. On April 9, 1991, Provo Distribution Center
Manager Bradley Morris sent a memo to Respondent's man-
agement proclaiming ``we have both the capacity in equip-
ment and the manpower to easily handle the present volume
we are shipping in the United States.''Respondent's 8 years of rapidly expanding growth came toan abrupt end in 1991. Beginning in early 1991, Respond-
ent's business practices were investigated for possible con-
sumer fraud by the attorneys general of several States. The
first investigation began in February by the State of Florida.
Between March and September 1991, the attorneys general
in Connecticut, Illinois, Michigan, Ohio, and Pennsylvania
all opened formal investigations of Respondent's business. In
addition, both the Federal Trade Commission and the Securi-
ties and Exchange Commission began to investigate Re-
spondent's business practices.These actions by state and Federal Government agenciesresulted in a rash of negative publicity. The first was pub-
lished on May 10, 1991, in an article entitled ``The Cult of
Nu-Skin'' in the Boston Phoenix. Respondent was the sub-
ject of an article in USA Today on July 9, 1991. On July
22, an article appeared in Newsweek magazine about Re-
spondent entitled ``A Slippery Pyramid.'' During July, Re- 389NU-SKIN INTERNATIONALspondent was also the focus of a report on ABC's Nightlineprogram. Altogether, from May 10 to the end of 1991, Re-
spondent's business practices were the subject of at least 21
articles in a wide range of publications.It is not simply coincidence that May 1991 was the monthin which Respondent reached its apex in numbers of domes-
tic orders distributed. In May 1991, Respondent shipped over
180,000 orders. After May, Respondent's orders began to de-
cline dramatically. In June, shipments dropped to 158,000.
By August, shipments had dropped to 132,000. Orders con-
tinued to drop throughout 1991, as more fully discussed
below.Whether related or simply coincidental, the fact is that em-ployee union activity at the Atlanta facility began and contin-
ued during the very period in which Respondent received thegreatest adverse publicity and in which sales declined dra-
matically. During April 1991, employees Gary Cabe, Patricia
Presnell, and Joan Chapman contacted the Union about orga-
nizing Respondent's employees. In May, the union campaign
picked up speed by holding meetings with employees and
circulating petitions among employees calling for a union
election.On June 12, 1991, the Union filed a petition with theBoard seeking an election among all full-time and regular
part-time production, maintenance, and packaging employees
at the Marietta, Georgia facility. An election was held among
employees on August 2.In order to place this case in its proper context, it is im-portant to note not only that the union campaign among em-
ployees was taking place at the very time Respondent was
suffering a rash of negative publicity and a dramatic decline
in orders, but also it is important to acknowledge that these
facts were well known to employees at the Atlanta facility.
Several witnesses called by counsel for the General Counsel
testified that the adverse publicity and the rapid decline in
business were common knowledge among employees in the
Atlanta distribution center and were discussed among em-
ployees during the preelection campaign. In fact, orders de-
clined so rapidly yet employees were retained such that em-
ployees were actually sitting around on the job for hours
playing various card games and board games. It was in this
context that the preelection campaign was conducted by both
the Union and Respondent.B. Events Predating the Election May or June 1991:Human Resource CommitteeThere is no dispute that in the late spring of 1991 Re-spondent established a ``Human Resource Committee'' (the
Committee) to solicit, discuss, and attempt to resolve em-
ployee problems and concerns. Employee Linda Lusebrink,
who was on this committee, testified without contradiction
she was told by Assistant Plant Manager Todd Harris the
purpose of the committee was ``to bring complaints, con-
cerns, and questions from the floor from general employees''
in order to ``discuss compromises or solutions to those prob-
lems.'' Harris admitted that the purpose of the Committee
was ``to give employees in-put for bettering the work place,
ideas or suggestions on how to make things better with poli-
cies and it wasÐthe purpose of the Committee wasÐand the
Committee membersÐwas to gain that feedback from em-
ployee, get some employee in-put.''The Human Resource Committee was established andfunctioned for the purpose of soliciting and attempting to re-
solve employees' general complaints and grievances. Eachmember of the Committee was provided with a trapper-keep-
er style notebook in which they were told to keep notes
about any questions or concerns raised by employees in their
work area. Lusebrink testified credibly that at each meeting
each member of the Committee was expected to read from
their notebook any questions or concerns which they had
noted since the prior meeting. Committee members were
called on to identify each employee who made a complaint
or comment.Although Lusebrink testified that she first heard of theCommittee in March or April 1991, she did not become a
member of the Committee until mid-June, and, as more fully
discussed below, I find no reliable evidence that the Commit-
tee existed before mid-June. Counsel for the General Counsel
alleges that the Committee represented an unlawful solicita-
tion of grievances from employees in response to union ac-
tivity. Respondent contends the Human Resource Committee
was activated in early May 1991, before there is any evi-
dence that it was aware of union activity. Harris testified that
he first became aware of the union activity at the end of May
1991.Minutes of committee meetings were prepared and main-tained by Respondent. The earliest minutes of the Human
Resource Committee meeting are dated June 11, 1991. The
only earlier dated committee document produced by Re-
spondent is a three-line agenda dated May 6, 1991. Assistant
Plant Manager Todd Harris testified that the May 6 agenda
was found not in Respondent's files but on a personal com-
puter. Harris testified he printed the agenda from the com-
puter in the latter part of 1991, and it has been with Re-
spondent's attorney since that time. I have grave doubts
about giving any weight to the computer entry showing a
three-line agenda dated May 6. That entry could have been
made at any time, and there is simply not sufficient founda-
tion to consider it reliable. There was no testimony explain-
ing the circumstances of the initial writing of the May 6
agenda. There was no testimony about why the May 6 agen-
da was not maintained in files along with other records of
the Human Resource Committee meetings. There was no tes-
timony by Harris about any specific recollection of a May
6 meeting, and no minutes were introduced reflecting that a
meeting was in fact held at that time. In short, Respondent
failed to produce any credible evidence that the Human Re-
source Committee existed prior to it being aware of union or-
ganizing activity.The latest dated document involving the Human ResourceCommittee is a copy of minutes dated July 24, from a meet-
ing of the Committee held on July 17, 1991. The minutes of
the July 17 meeting reflect discussion about adding a tele-
phone for employees, evaluations, late call-in times, and the
dress code. The meeting concluded by Respondent encourag-
ing employees' suggestions with an assurance that the sug-
gestions would be seriously considered.Lusebrink testified without contradiction that after theBoard-conducted election the Human Resource Committee
meetings ``dropped off completely and dissolved.'' As
Lusebrink testified, ``It just dissolved and we turned in our
notebooks. After the election, Todd Harris asked the Com- 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
mittee members to turn the Human Resource Committeenotebooks in.''In its posttrial brief, Respondent's principal argument con-cerning the Human Resource Committee is that ``the allega-
tion ... cannot be proved.'' I disagree. From Respondent's

own records, the earliest dated minutes of a Human Resource
Committee meeting is June 11. There is no reliable evidence
that a meeting was held before that day. On the contrary,
there is every reason to believe if meetings were held prior
to June 11, minutes of those meetings would be in Respond-
ent's possession and would be available to prove when those
earlier meetings were held. I find it is no coincidence that
the earliest dated minutes are dated approximately 2 weeks
after Respondent became aware of union activity, and the lat-
est dated minutes are only a few weeks before the Board-
conducted election. The available evidence leads me to con-
clude that the Human Resource Committee was hastily estab-
lished by Respondent as soon as it learned of employee
union activity, specifically for the purpose of soliciting em-
ployee complaints and grievances in violation of Section
8(a)(1) of the Act. It is not necessary for the Employer to
explicitly promise to remedy employees' concerns in order
for there to be unlawful interference with employees' rights.
In such circumstances, employees would tend nevertheless to
anticipate improved conditions of employment that would
make union representation unnecessary.1. Mid-June 1991: Distribution Center Manager MarkFleming's conversations with Linda LusebrinkLinda Lusebrink testified that she began to openly supportthe Union in early June 1991 by wearing a union button
while at work. Lusebrink testified that one day in mid-June
approximately 3 or 4 weeks after she began wearing the
union button Distribution Center Manager Mark Fleming ap-
proached her and fellow employee Phylis Figueira as theywere working in the damages department.Fleming spoke to Lusebrink and Figueira for approxi-mately 45 minutes. Lusebrink testified credibly that Fleming
questioned the two employees about what the Union could
do for them. Fleming then asked Lusebrink and Figueira to
``give him a chance and make changes ... to satisfy our

needs as far as working at Nu-Skin goes.'' On cross-exam-
ination, Lusebrink was even more specific, testifying that
Fleming asked to have a chance ``to change policies, to bet-
ter suit the needs of employees. Maybe structure a more fair
evaluation system. Perhaps to even give us a better insurance
coverage for less money, that sort of thing.''Fleming admitted having a discussion with Lusebrink andFigueira in which he discussed certain policies and benefits
with them. Fleming admits speaking not only to Lusebrink
but many other employees shortly after he was promoted to
distribution center manager, and telling them ``I would like
a chance to run the warehouse union-free. ... And the

company was a good growing company, I felt we had a
bright future there and I would just like a chance for her to
vote for me and allow me to do that and if she wasn't happy
with it after the way things went after about a year or so,
they could petition for another election if the other employ-
ees wanted to do so.'' Fleming denied telling Lusebrink that
he wanted to develop a more fair evaluation system. He ad-
mitted speaking about evaluations, however, and ensuring her
``that things would be done on time the way they were sup-posed to be done and not the way they had been done in thepast.'' (Emphasis added.) I find even Fleming's own choice
of words to promise implicitly, if not expressly, a change and
a more fair evaluation system. Regarding other policy
changes, Fleming testified that he told Lusebrink and other
employees ``we couldn't change a policy because we were
in the campaign. And it would be illegal to do that.'' Flem-
ing later testified, ``I said that some things probably needed
to be changed but we can't do anything.''By the time of this conversation between Fleming,Lusebrink, and Figueira, Lusebrink had become an open and
active union supporter. Accordingly, by asking Lusebrink
what the Union could do for her, Fleming was not interrogat-
ing her about her union sympathies, but rather was simply
using this as a way to initiate the conversation. I find that
Fleming did not unlawfully interrogate Lusebrink. RossmoreHouse, 269 NLRB 1176 (1984). On the other hand, I findthat Fleming both intended to and in fact either expressly or
impliedly promised Lusebrink and other employees that he
would change things which needed to be changed and there-
by improve working conditions if employees would only
``give him a chance'' by voting against the Union in the up-
coming election and delaying union representation at least a
year. I find that by expressly or impliedly promising such
changes and improvements in return for forgoing union rep-
resentation, Fleming violated Section 8(a)(1) of the Act.2. June 1991: Filling of office positionsThroughout 1991 Teresa Williams and Deanna Reevesworked at Respondent's Atlanta facility as gatekeepers, pri-
marily responsible for keeping track of the comings and go-
ings of employees and keeping accurate timecards. Both Wil-
liams and Reeves testified candidly that they were strongantiunion, procompany employees. Williams and Reeves of-
fered significant and mutually corroborative testimony about
the filling of two front office positions in May or June 1991.
Front Office Supervisor Derrick Fountain asked Williams
and Reeves to make an announcement to employees that any-
one wanting to take the test for a front office position should
sign up at the gatekeeper's desk. Williams testified that after
employees signed up on the list, she and Reeves rewrote the
list and took it to the front office to Fountain. Williams
spoke to another office worker while Reeves talked with
Fountain about the list. On their way back to the gate-
keeper's desk, Williams saw Reeves highlighting names on
the list. Reeves told Williams that Fountain had asked her to
highlight the names of union supporters on the list.Reeves testified credibly that when she took the list toFountain, Fountain asked if she knew which ones were union
supporters. Reeves said that she could tell him to the best
of her knowledge, but there were some employees about
whom she was not quite sure. I credit Reeves that Fountain
stated he did not want any union supporters in the front of-
fice, and Fountain gave Reeves a highlighter and instructed
her to highlight the union supporters. Fountain stated he
would let all the employees take the test, but union support-
ers would not get into the front office. Reeves testified
credibly that after she highlighted this list and returned it to
Fountain he then gave her a list of day-shift employees and
asked her to highlight the people she knew were union sup-
porters on that list as well. 391NU-SKIN INTERNATIONALFountain denied even making a list of employees whowanted to take the test. According to Fountain, employees
wanting to take the test just came to the office when the test
was being given. Fountain also claimed that he did not know
Reeves' or Williams' union sentiments. Fountain was less
than candid. When asked whether he ever had conversations
with other supervisors about any employees union feelings,
Fountain repeatedly attempted to evade the question. He fi-
nally claimed that he never had conversations about any em-
ployees' feelings concerning the Union.Williams and Reeves, on the other hand, testified quitecandidly. They did not hesitate to implicate themselves and
their own role in keeping the front office free of union sup-
porters. It is completely reasonable and believable that a su-
pervisor would request assistance in identifying prounion ap-
plicants from openly staunch procompany employees such as
Williams or Reeves. While Fountain was generally stiff and
unconvincing, Williams and Reeves were altogether candid
and believable. While there is no allegation of an unfair
labor practice in connection with filling of front office posi-
tions, Fountain's conduct and comments clearly reflect ani-
mus on the part of Respondent toward employee union ac-
tivities.3. July 1991: Conversation between Supervisor WilliamRatlift and Linda LusebrinkLinda Lusebrink testified that Supervisor William Ratliftapproached her and another employee approximately 2 weeks
before the Board-conducted election in the receiving area
near the dock doors. Ratlift began talking about the Union.
Lusebrink testified credibly, ``He was blatant about it and he
asked me what good could a union do if the plant was
closed.'' Lusebrink also testified Ratlift said he had a cousin
or brother involved with a union and that it was all negative.
After a brief conversation which lasted only approximately 5minutes, Ratlift left the area.Ratlift testified he remembered speaking to Lusebrink onoccasion, although he did not remember a particular con-
versation with Lusebrink and the other employee. Ratlift de-
nied, however, ever asking Lusebrink what good a union
could do her if the warehouse was closed. Ratlift explained,
``I would not say that.'' Ratlift testified, as did many of Re-
spondent's supervisors, that he had been trained by Respond-
ent's counsel what would be unlawful for him to do or say
during the union organizing campaign. Ratlift testified he had
been ``trained ... not to say stuff like that in TIPS, like

threatening, interrogating, promising and spying.'' Ratlift
then added, ``That would threaten her. I would not threaten
nobody.''In its posttrial brief, Respondent's arguments concerningcredibility rely heavily on the fact that many supervisors tes-
tified they received training and therefore would not have en-
gaged in the conduct of which they are accused. In making
credibility resolutions, I do not ignore the fact that Respond-
ent's supervisors received training about lawful and unlawful
conduct. Nor, however, do I rely on this fact in finding that
any specific conduct did not occur. There are numerous
Board cases where even attorneys, indeed even labor special-
ists, have been found to have engaged in unlawful conduct.
The fact that one knows certain conduct should not be en-
gaged in is simply not particularly probative of whether that
person actually engaged in the conduct at issue. Though Imay be accused of being cynical, such knowledge wouldseem to be much more significant in determining whether
one is likely to admit that they have engaged in such con-
duct. In making necessary credibility resolutions in this case,
I do take into account and consider the fact that supervisors
received training about certain types of conduct which would
be unlawful. Ultimately, however, I rely on their entire testi-
mony, including my observation of the witnesses, in making
necessary credibility resolutions.In this instance, I credit Lusebrink who testified candidlyand credibly that Ratlift specifically asked her what good a
union could do if the plant was closed. I find that Ratlift's
question carries the implied, if not express, threat that Re-
spondent would close the Atlanta facility if employees chose
the Union as their collective-bargaining representative, and
Respondent thereby violated Section 8(a)(1) of the Act.4. July 1991: Conversation between Supervisor TraceLoner and Gary CabeGary Cabe testified that during mid-July 1991, he partici-pated in a group discussion with Supervisor Trace Loner
about the Union. Loner was admittedly not Cabe's super-
visor. Cabe testified, ``I noticed Loner back there [in the
stocking area] talking to several of his employees, and I just
happened to get in on the conversation'' Cabe then testified,
``it was anti-union conversation, and he was discussing the
employees that if the Union would be voted in, come nego-
tiation time, our wages would go down to minimum wage,
all our benefits would go out the door, and everything would
start out from ground zero.'' Cabe testified that almost iden-
tical comments were made by Supervisors Lewis Washington
and Stanley Crumley. Washington and Crumley both deny
making such comments, while Loner was not called as a wit-
ness.Even though Cabe's testimony concerning the allegedcomment by Loner is technically uncontroverted, I have seri-
ous doubts about some of Cabe's testimony. In particular, I
do not believe Cabe's testimony about the alleged comment
by Loner is reliable. When confronted on cross-examination
with one of the sworn affidavits he had provided to the
Board, Cabe admitted that the conversation with Loner began
when Cabe himself asked Loner, ``when they are negotiating,
do you take wages down to minimum wage.'' Cabe, who
was one of the leading union adherents and one of the three
employees who initially contacted the Union, was then
forced to admit that it was he who raised the leading ques-
tion and the issue. I do not credit Cabe that Loner told em-
ployees wages would go down to minimum wage and all
benefits would go out the door. His testimony on this and
similar alleged statements by other supervisors was very
conclusionary and unreliable. Accordingly, I reject Cabe's
proffered testimony concerning the alleged comment by
Loner and other alleged similar statements by other super-
visors, and I dismiss those allegations of the complaint.5. Summer 1991: Conversation between SupervisorLewis Washington and Quincy YoungQuincy Young testified credibly that Supervisor LewisWashington approached him one day during the summer
1991 in the manifest area and started a conversation about
the Union. Young testified that during this conversation, 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Washington stated ``if you vote for the Union ... your pay
could be cut ... they may close the plant.'' Young, who

at the time of this conversation with Washington was unde-
cided about supporting the Union, testified very candidly and
credibly. Young readily admitted on cross-examination he
could not remember the date of the conversation with Wash-
ington, or the exact words used by Washington. Young re-
called that Washington stated either the company ``would''
or ``could'' or ``can'' cut employees pay and ``could'' or
``would'' close the facility if employees chose the Union.
Young readily admitted that even before the conversation
with Washington, he was nervous about being able to keep
his job because of the bad publicity Respondent was receiv-
ing in various publications.Washington recalled a conversation with Young in whichYoung supposedly made the statement that employees did
not need a union. Washington denied saying anything about
the plant closing or pay being cut if employees selected the
Union. Washington asserted that he would not make such a
statement because ``it would sound like a threat'' and would
be ``illegal.'' In the case of Washington, however, I believe
his training more likely to result in a denial of the statement
than in actually refraining from making the statement. On
cross-examination Washington admitted not only talking to
employees about the Union, but about rumors about the plant
closing.I credit Young, and I find that Washington conveyed aclear threat of reprisal by employees' pay being cut and a
threat of the plant closing if employees selected the Union
to represent them for purposes of collective bargaining. Re-
spondent thereby violated Section 8(a)(1) of the Act.6. July 1991: Conversation between Distribution CenterManager Mark Fleming and Quincy YoungQuincy Young also testified about a conversation withManager Mark Fleming about the Union. Young testified that
during the summer 1991, prior to the union election, Fleming
approached him and a group of employees ``down by the
dumpster.'' Young was able to recall specifically that the
group included employees Earl Johnson, Charles Dials,
Briscoe Carr, and Thomas Gunn. Young testified that prior
to the election he was not an active supporter of the Union
and, at the time of this conversation, several employees in
the group had not publicly expressed any position on the
Union.Young testified that people in the group were talkingamong themselves when Flemming approached and entered
the conversation. Young testified that Flemming asked var-
ious people in the group questions about the Union. Young
also testified that during this conversation, Flemming then
asked Young pointedly how he felt about the Union. Young
replied by saying he really didn't care one way or the other.
Young candidly admitted that the only thing he specifically
recalls or even specifically paid attention to during this con-
versation was Flemming asking him directly how he felt
about the Union.Flemming recalled a conversation with Young near adumpster. Flemming denied asking Young how he felt about
a union, however, saying, ``that would be an interrogation.''
Flemming did not testify about the conversation beyond this
simple denial. I credit Young, who was particularly credible
and candid about what he could and could not rememberconcerning this conversation. Young was not an open and ac-tive supporter of the Union, and I find that Flemming's inter-
rogation of Young about his sentiments toward the Union
violated Section 8(a)(1) of the Act. Rossmore House, supra.7. July 1991: Conversation between Supervisor WilliamRatlift and Israel CookIsrael Cook is a young man not long out of high schoolwho began work at Nu-Skin in August 1990 as part of a high
school work program. Cook testified about two conversations
he had with Supervisor William Ratlift. The first conversa-
tion occurred approximately 2 weeks before the Board-con-
ducted election in the sample pack area of the warehouse
where Cook was working. Cook testified that Ratlift started
the conversation, during which Ratlift stated that, ``if we was
to get the Union, that the plant would close down and we
would be out of a job.''Ratlift simply testified that he did not recall ever speakingto Cook about the Union. Although he could not remember
speaking to Cook, Ratlift denied ever telling Cook the plant
would close if employees selected the Union. According to
Ratlift, he was ``trained about saying those kind of things
and the tips. That was a threat and I would not threaten any-
one.'' As I listened to and observed Ratlift, however, I was
left with the distinct impression he himself wondered if he
might have said something very close to Cook's testimony.As will be seen below, I do not credit all aspects ofCook's testimony. However, with regard to his conversations
with Ratlift, Cook impressed me as candid and reliable. I
find Supervisor Ratlift threatened Cook that if employees se-
lected the Union, Respondent would close its Atlanta facility.
In so doing Respondent violated Section 8(a)(1) of the Act.8. July 1991: Conversation between Head SupervisorEvelyn Milam and Ilene AnthonyIlene Anthony testified that she heard a rumor Respond-ent's Atlanta facility was closing, and she was concerned
about her job. As a result, Anthony approached Head Super-
visor Evelyn Milam and asked if there was any danger of the
plant closing. Anthony testified credibly Milam responded,
``all she could say was that if people thought that Blake
Roney would sit by and watch somebody else tell him how
to run this business, they were crazy. He would shut down
and move to another state.''Milam denied making the statement attributed to her byAnthony. Milam, like many other of Respondent's supervisor
witnesses, pointed to the training she had received as the
basis for her denial. Milam had good reason, however, to be
biased in her testimony and, indeed, she impressed me as
being somewhat less than candid. During a relatively brief
tenure with Respondent, Milam has received an inordinate
number of promotions. Even when Respondent closed the
Atlanta facility, Respondent moved Milam to its Provo, Utah,
headquarters where she has become the assistant manager of
the distribution center. During her testimony, Milam at-
tempted to avoid even the appearance that she mentioned
Roney's name in conversations with employees, but eventu-
ally she admitted doing so, albeit reluctantly.Weighing the testimony of both Anthony and Milam, Icredit Anthony. Milam admitted knowing that many employ-
ees were concerned about the possibility of the Atlanta plant 393NU-SKIN INTERNATIONAL2In her posttrial brief, counsel for the General Counsel discussedthe July meetings in detail but also made reference to meetings al-Continuedclosing. Anthony was one of these employees, and she wentto Milam seeking some assurance that the facility would re-
main open. I find that instead of doing so, Milam used the
opportunity to tell Anthony that if employees selected the
Union to represent them, Respondent would shut down and
move. I find that this threat of plant closure violated Section
8(a)(1) of the Act.9. July 1991: Conversations of Supervisor Toni Estesand Assistant Manager Todd Harris with Andrea RayAndrea Ray testified concerning a series of conversationsshe had in July 1991 with her Supervisor Toni Estes, and
with Estes' supervisor, Todd Harris. Ray testified that these
conversations began when Estes accused Ray of talking
about the Union and telling people how to vote when Ray
was suppose to be working. Ray was concerned about the
impression her fellow employees were being given about her,
and Ray went to talk to Assistant Manager Harris. Harris
told Ray that he had heard she was disrupting work and talk-
ing about the Union. Ray told Harris this was not true.After Ray returned to her work area, she was questionedby a fellow employee about her union sentiments. As Ray
and her fellow employee were talking, Estes approached and
told Ray she was going to lose her job if she did not stop
talking about the Union and disturbing the workplace. Raywent back to Harris a second time, and complained about
Estes' comments. Estes was present during this second con-
versation with Harris. Ray testified that Harris said little dur-
ing this meeting, that most of the talking went on between
her and Estes. Ray testified credibly that during this con-
versation, Estes admitted she had asked the fellow employee
to find out where Ray stood on the Union and to see if her
feelings were really strong. Estes apologized to Ray, offering
the explanation that it was her job to investigate. Harris ap-
parently acted as somewhat of a mediator between Ray and
Estes, eventually asking them if they had worked things out,
and sending them both back to work.Five or ten minutes after returning to work, another em-ployee approached Ray and informed Ray that Estes had
asked this employee to tell Harris that Ray was talking about
the Union again. Ray went directly back to Harris' office.
This is the point at which the testimony differs between Ray
and Harris. According to Ray, when she again complained
about Estes, Harris stated that he could not have an em-
ployee working there who was disrupting the workplace. Ray
asserts Harris stated that she was going to lose her job. Ray
asked Harris if he was saying she was going to lose her job
for talking about the Union when she wasn't even doing that.
Harris supposedly responded and told Ray he was having
enough problems, and he could not have somebody disrupt-
ing the workplace and creating problems. Ray told Harris
there would not be any problems if he got Estes off her back
and kept Estes away from her. Ray admits Harris then told
Estes to stay away from Ray.Estes attempted to paint a much different picture of the in-cident, claiming that the focus of these conversations was on
what Ray might need to do to be promoted to a coordinator
position, and claiming that it was Ray who initiated the con-
versations. Harris' testimony about this series of events,
however, is much like Ray's testimony. In fact, Harris sub-
stantially corroborates Ray. Harris admits telling Estes to beaware of the situation and to be watchful to be sure she wasnot riding or singling out Ray.I credit most of Ray's testimony, both because of her can-dor and because it was substantially corroborated by Harris.
I do not credit Ray's assertion, however, that Harris told Ray
``I was gonna lose my job if I didn't stop talking about the
Union.'' I credit Ray that Harris did say there were already
enough problems and he could not afford to have anyone dis-
rupting the workplace. I do not believe, however, Harris told
Ray she was going to lose her job if she didn't stop talking
about the Union. In fact, all available evidence, including
Ray's own testimony, reveals that Harris came to Ray's aid
in the dispute with Estes. Ray even admitted Harris told
Estes to ``just stay away from me.''I find that Estes admitted to Ray she set up other employ-ees to find out Ray's true union sentiments. Estes effectively
interrogated Ray about her union sentiments. I also find that
after setting up an employee to ask Estes about her union
sentiments, she then used the opportunity to verbally rep-
rimand Ray for talking about the Union during work. I find
that Estes' actions violated Section 8(a)(1) of the Act. I do
not find, however, the Harris' actions vis-a-vis this incident
violated the Act. I credit Ray that Harris issued the general
statement forewarning that he could not tolerate the work-
place being disrupted, but I do not credit her contention that
Harris went on to specifically warn Ray she might be fired
for talking about the Union. It was Estes who stated that po-
sition, while it was Harris who supported Ray and told Estes
to leave Ray alone. I dismiss the allegations as to Harris re-
garding this incident.10. Week of July 25, 1991: Group meetingswithemployees
Between June 1 and the Board-conducted election on Au-gust 2, Respondent held several meetings with groups of em-
ployees for various purposes related directly or indirectly to
Respondent's preelection campaign. During June Respondent
held a series of meetings to explain and emphasize existing
benefits. During the week of July 25, Max Esplin, who was
then corporate controller and who is now vice president of
finance, held a series of meetings with employees which con-
stituted Respondent's primary campaign pitch prior to the
election. After Esplin's meetings, and before the election,
Corporate President Blake Roney held one last series of
meetings with employees. The complaint alleges, and counsel
for the General Counsel contends, that in the meetings Esplin
held with employees, Respondent engaged in various unfair
labor practices, including threats of reprisal and plant clo-
sure.In support of these allegations, counsel for the GeneralCounsel presented six employee witnesses, some of whom
attended the same meeting, but most of whom attended dif-
ferent meetings held by Esplin. Their testimony is discussed
in detail below. Respondent presented Esplin and other com-
pany representatives who attended these meetings. Esplin tes-
tified that during each meeting he used a prepared text from
which he admittedly, although rarely deviated. These facts
are also discussed in detail.2 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
legedly held by Esplin in May and June 1991. Esplin testifiedcredibly that the only meetings he held with employees at the At-
lanta facility prior to the Board-conducted election were held during
the week of July 25. To the extent counsel for the General Counsel
actually argues that Esplin held meetings with employees in May
and June, that argument is rejected.Gary Cabe and Patricia Presnell were two of the three em-ployees who initially contacted the Union. Cabe and Presnell
also attended the same meeting held by Esplin in July. Cabe
and Presnell sat together during the meeting, and they admit
carrying on a conversation between themselves as Esplinspoke to employees. Cabe and Presnell claim, however, that
their private conversation did not interfere with listening and
paying attention to Esplin, and both testified concerning
Esplin's remarks. Cabe testified that approximately 30 em-
ployees were present in the meeting. According to Cabe,
Esplin stated that if the Union was voted in, negotiations
would be a long drawnout process, that Nu-Skin would not
kneel down to the Union, and that if the Union was voted
in on August 2, there was nothing to hold Nu-Skin in Atlanta
on August 3. Cabe recalled that Esplin described certain por-
tions of the National Labor Relations Act, that Esplin stated
he would be in on any negotiations that took place, that all
benefits are negotiable, and that employees would not be
guaranteed any more than they already had. According to
Cabe, Esplin stated, ``when we went to negotiations with the
GCIU that negotiations would be longer, drawed out process,
and that if the Union was voted in on August 2, there would
be nothing to Nu-Skin on August 3.'' Other than Esplin's al-
leged remark that if the Union was voted in on August 2
there would be nothing to Nu-Skin on August 3, I find noth-
ing in Cabe's testimony which would constitute a violation
of the Act.On cross-examination, it was discovered that Cabe notonly allegedly took notes of the meeting with Esplin, but he
made a tape recording of that meeting which he testified he
gave to the Board during the investigation of this case. There
was never any effort by counsel for the General Counsel to
enter this tape or Cabe's contemporaneous notes into evi-
dence, and no assertion or explanation was ever offered sug-
gesting that she did not actually have both items. In light of
the very substantial credibility dispute concerning Esplin's
remarks and after giving careful consideration to the matter,
I have come to the conclusion that counsel for the General
Counsel's failure to offer the tape recording and the contem-
poraneous notes warrant an inference that neither of these
would support Cabe's assertion that Esplin blatantly threat-
ened plant closure.Patricia Presnell testified that Esplin told employees, ``ifthe Union was voted in on August 2, that there would be no
need for them to be there on the 3rd and ... they were not
going to lay down for a union.'' (Emphasis added.) On
cross-examination, Presnell recited the same remark, adding
that Esplin finished the comment by saying, ``because the
Provo warehouse could handle what we were doing in the
Atlanta warehouse.'' According to Presnell, Esplin told em-
ployees that if the Union was voted in, ``wages could go
down to minimum wage and may not be raised back up.
Some of our benefits might be cut.'' Presnell testified the
meeting lasted 15 to 25 minutes and that in addition to giv-
ing his speech, Esplin answered questions raised by employ-ees. Presnell claimed that Esplin did not read his speech andwas not even speaking from notes.Presnell admitted on cross-examination that she did notmention Esplin or his presentation in the affidavit she sup-plied to the Board during the investigation of this case.
Esplin denies any remark either expressly or impliedly
threatening to close the Atlanta facility if employees elected
the Union. Necessary credibility resolutions concerning
Esplin's remarks could have been resolved with substantial
certainty if counsel for the General Counsel had introduced
the tape recording of Esplin's speech made by Cabe. Without
it, I have extreme doubts that Esplin blatantly threatened
plant closure, loss of wages, or other express reprisal. I can-
not credit Presnell that Esplin stated wages would be reduced
to minimum wage, but I do credit her that Esplin stated if
the Union won the election there would be ``no need'' for
Respondent to stay in Atlanta.Thomas Gunn testified that in the meeting he attendedEsplin talked about the terms of Respondent's 401(k) plan
and insurance plan. Gunn did not know Esplin by name and
could not describe the physical appearance of the man mak-
ing the presentation, but Gunn recalled that he was wearing
an expensive Rolex watch. Esplin testified credibly he does
not wear or even own a Rolex watch. According to Gunn,
``the meeting was specifically about the 401(k) plan ... and

a health plan. I want to say it was a combined meeting of
the two.'' According to Gunn, Esplin described employee
contributions, matching contributions by Respondent, and
Respondent's insurance plan. According to Gunn, he asked
several questions during the presentation including whether
the 401(k) plan and the insurance plans would still be avail-
able if employees voted in the Union. According to Gunn,
Esplin replied, ``Well, we're not going to negotiate with no
union. We're not going to have a union come in here to run
this company. We will not bargain with the Union.'' Gunn
testified that he asked Esplin if the Company would bargain
in ``fair faith.'' According to Gunn, Esplin replied, ``No.
... They would not allow a union to come in and try to

tell them how to run their company.'' Although Gunn re-
counted in detail the alleged contents of Esplin's presen-
tation, he did not know Esplin by name and could not even
describe Esplin. All he remembered was the person giving
the presentation wore an expensive Rolex watch.Richard Cannell testified that he attended a meeting heldby Esplin approximately 2 or 3 days before the Board-con-
ducted election. Cannell is not too far off base in his timing.
It appears that in fact Corporate President Blake Roney held
meetings with employees 2 or 3 days before the election,
while Esplin held his meetings with employees 4 to 6 days
prior to the election. Cannell testified that in the meeting he
attended, there were approximately 20 to 25 other employ-
ees. Cannell testified that there were comments made by
Esplin concerning benefits which employees already had, in-
cluding the 401(k) plan and health insurance. After these
items were mentioned, the Union was discussed. According
to Cannell, Esplin stated, ``If we did vote a union in there,
they would just pick up and move away.'' Unlike Cabe and
Presnell, when Cannell was asked if Esplin spoke extempo-
raneously or read from something, Cannell testified, ``He
read from some things and he also spoke on his own.''Cannell was also questioned briefly about the speech givenby Corporate President Blake Roney between the time of 395NU-SKIN INTERNATIONALEsplin's speech and the election. Cannell candidly admittedthat in Roney's speech, he said, ``We were here regardless
of what happened. It [the Atlanta distribution center] was
here to stay.''Andrea Ray and Deanna Reeves both worked on the nightshift. It is not clear whether they attended the same meetingor different meetings Esplin held with employees on that
shift. Ray placed the meeting in early July. According to her,
Esplin began the meeting by passing out copies of the ``cor-
porate mission statement'' printed on small cards. Esplin tes-
tified that he did not pass out such a document at the meet-
ings he held. Ray may have confused Esplin's meeting with
the meetings held in early June by a different representative
where the primary focus was to describe and explain existing
employee benefits. According to Ray, after the corporate
mission statements were handed out, Esplin then explained
Respondent's 401(k) and insurance plans, perhaps again con-
fusing the two meetings. According to Ray, however, she re-
sponded to Esplin's comments about the 401(k) plan by stat-
ing she did not like the waiting period to become enrolled
in the plan. Ray testified that Esplin then abruptly responded
to Ray by stating that is the way Blake Roney feels, that
Roney built the Company up, that that's the way he wants
to run his Company, and that he will shut the Company
down before he will let a union come in. Ray testified that
``it was a very quick response out of the blue, he just
brought up the Union.''On cross-examination, when Ray was asked if the meetingshe attended was about union negotiations or how negotia-
tions work, Ray answered ``no.'' Regardless of how Esplin
may have deviated from his prepared speech, as more fully
discussed below, it is quite evident that Esplin indeed dis-
cussed negotiations and the negotiating process. Ray further
testified that Assistant Manager Todd Harris introduced
Esplin but did not attend the meeting. Harris testified
credibly, however, that he was present at all night-shift meet-
ings given by Esplin. Considering Ray's testimony as a
whole, in spite of Ray's claim that she was ``paying careful
attention'' to what Esplin said, I have doubts about whether
Ray was describing the meeting where Esplin spoke. Her
overall description of the meeting, including both time and
content, suggest that Ray was either describing the earlier
June meeting held by someone other than Esplin or confus-
ing the two separate meetings she attended. As a result,
Ray's assertion that Esplin unequivocally threatened plant
closure is suspect.Last but not least, Deanna Reeves testified about the meet-ing she attended conducted by Esplin. At the time of the
union campaign, Reeves was a gatekeeper, as noted above.
As also noted, she was an open procompany employee who
expressed this position ``very often.'' Reeves correctly
placed the meeting about 1 week before the election, and in
the meeting she attended, there were approximately 15 to 20
other employees. Reeves like Ray testified that the meeting
began with the passing out of ``little cards, a corporate mis-
sion statement.'' It is possible she is mistaken on this point,
but it is also possible that such cards were handed out to em-
ployees, either by Esplin or another corporate representative
present at the meeting. Ray and Reeves were the only two
witnesses called by counsel for the General Counsel who tes-
tified that the meeting they attended started by the corporate
mission statement card being distributed to employees. Rayand Reeves both worked the night shift. Reeves provided adetailed and altogether credible account of what took place
at the meeting. In fact, in many respects her recollection par-
allels much of the prepared statement which Esplin states he
read to employees.Reeves testified that Esplin talked about how ``BlakeRoney and a few other people had gone and started the com-
pany from the ground up in a basement.'' Reeves testified
credibly that during his remarks, Esplin stated that ``Nu-Skin
had just built an eight-million dollar fully automated ware-
house in Provo, and they could handle all of the work that
Nu-Skin Atlanta was doing and more.'' Reeves testified
credibly that Esplin went on to say, ``we might want to keep
that in mind when we voted.'' Esplin then said, ``The way
you vote on August 2 may determine whether we are here
on August 3.'' I found Reeves to be a very credible witness.
Indeed, an examination of the prepared speech which Esplin
claims to have read to employees shows that he did discuss
the Provo distribution center in his remarks regarding nego-
tiations. In the prepared text, the discussion about Provo con-
cerns its availability for distribution as an alternative in case
of a strike. It is entirely possible and plausible that at or near
that point in his speech Esplin deviated from the prepared
text. As more fully discussed below, even Esplin admits that
at some point or another he did deviate from the prepared
text. The prepared text states, ``Please listen carefullyÐwe
don't want or intend to move any work from Georgia. I amjust explaining that it must make economic sense for us to
continue operations here. Unreasonable Union restrictions ora Union strike could change that.'' (Emphasis added.) Thiswould have been a perfect point and opportunity for Esplin
to have made the statements attributed to him by Reeves, but
there are also other places as well, as seen below.Although various employee witnesses called by counselfor the General Counsel attended different meetings, I simply
do not credit any of them that Esplin made an outright ex-
press threat that Respondent would close the Atlanta facility
if the Union was elected. On the other hand, I discredit both
Esplin and Harris to the extent they assert that Esplin did not
deviate from the prepared text. This is not to say that Reeves
provided a totally and absolutely accurate account of every-
thing that Esplin said. Reeves stated, for example, that Esplin
did not talk about negotiations in his speech, a point on
which I find her to be mistaken. Nevertheless, of all the wit-
nesses called by both counsel for General Counsel and Re-
spondent, I believe Reeves provides the most accurate and
thorough account of remarks Esplin made which carried at
least the implied threat to close the Atlanta facility.Reeves, who at that time was very much a company sup-porter, was upset and shaken by Esplin's remarks. Reeves
testified credibly that after she left Esplin's meeting she ran
into Assistant Manager Todd Harris. Reeves pulled Harris
aside and asked Harris, ``Do you really think that if they
vote a union in here that we will lose our jobs and that they
will close down and move to Provo?'' I credit Reeves that
Harris replied it was ``a big possibility.'' Harris added, ``You
know, we never can really say what's going to happen.''Esplin testified credibly that the only visit he made to At-lanta during the preelection campaign period was during the
week of July 25 to hold these small group meetings with em- 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Esplin made only one other visit to the Atlanta distribution cen-ter, in December 1990, shortly after he joined Respondent.ployees.3Esplin testified that in preparation for these meet-ings, Respondent's attorney provided a recommended text
which Esplin reviewed. Esplin and Roney made certain pro-posed changes to the text. Upon his arrival in Atlanta, Esplin
went over the proposed changes he and Roney had made
with Respondent's counsel. Only a few of the proposed
changes were incorporated in the final text. Esplin denied the
substantive allegations made by each of counsel for General
Counsel's witnesses. As discussed above, Esplin credibly de-
nied that he wore a Rolex watch, and testified he knew of
no Respondent officer who did. Esplin testified he never dis-
tributed a card containing Respondent's ``corporate mission
statement.'' He may be right or he may be wrong on this de-
tail, but in any event it is not dispositive of the major credi-
bility resolution which needs to be made concerning Esplin's
remarks to employees.Esplin denied discussing in detail Respondent's 401(k)plan or its health insurance plan, and it appears that he is
correct on this point. However, both of these items were
mentioned even according to his prepared text. Esplin
credibly denied that he told employees Respondent would
not bargain in good or ``fair'' faith. Esplin not only received
the training other supervisors received, he also received per-
sonal guidance and direction from Respondent's attorneys
before his presentation about restrictions on what an em-
ployer can say during an election campaign. I simply do not
credit those employee witnesses who testified that Esplin
made outright explicit threats to close the Atlanta facility if
employees selected the Union. I discredit such testimony.On the other hand, throughout Esplin's testimony, he sev-eral times represented only to have read the prepared text.
Assistant Manager Todd Harris and Manager Mark
Flemming both testified that Esplin simply read the speech
``word-for-word.'' However, even Esplin admitted at one
point in his testimony giving ``extra background'' on Re-
spondent toward the end of his presentation. Esplin was spe-
cifically questioned further about the word ``insert'' hand-
written on one page of the typed text. Esplin testified that
the word ``insert'' was written where he was to insert some
``counters'' written by one of Respondent's attorneys as a re-
sponse to information the Union was providing to employees.
When Esplin was then asked if he inserted any language at
that point of the speech, however, Esplin answered, ``No, not
really.'' Esplin's testimony was peppered with partial credu-
lity and partial incredulityÐin short, half-truths.Esplin was also asked about handwritten notes in otherplaces in the margin of the prepared text. Esplin testified that
one of those handwritten notes appeared to read, ``to [sic]
strong, to [sic] many alternatives, or something I have said
there.'' Esplin claimed that he did not state those words in
his presentation to employees and that he did not recall what
those words meant. The handwritten phrase, however, itself
suggests what might have been said as an aside. On cross-
examination, Esplin also admitted that employees asked
questions during the meetings and that he responded to those
questions without the benefit of any prepared text or notes.
I find that in reality Esplin did for the most part follow the
prepared text in making his presentation to employees. I alsofind, however, that at various points Esplin deviated from theprepared text and provided extemporaneous comments.In conclusion, Esplin was no fool, and I discredit thoseemployee witnesses who claimed that Esplin made outright
express threats that the Atlanta facility would be closed if
employees selected the Union. On the other hand, I credit
Presnell to the limited extent Esplin made a more subtle
statement to the effect that if the Union was voted in on Au-
gust 2, Respondent would have no ``need'' to stay in Atlanta
on August 3. I also credit Reeves entirely that Esplin empha-
sized to employees that Respondent had a new fully auto-
mated facility in Provo which could handle all of Respond-
ent's work. More specifically, I credit Reeves that Esplin
went on to say employees ``might want to keep that in mind
when we voted. The way you vote on August 2 may deter-
mine whether we are here on August 3.'' The fact that
Esplin did not state outright bold threats to close Atlanta
does not mean that Esplin did not convey that message, and
I find he did so in a most effective manner. I find that these
particular comments were phrased to specifically suggest that
if employees selected the Union the Atlanta facility would al-
most certainly close. These particular remarks by Esplin were
intended to insinuate that if the Union's organizing drive was
successful Respondent would move. They did not constitute
some economic prediction based on objective facts, but rath-
er were an implied threat of plant closure.I find that to the extent Esplin's remarks addressed thepossibility that employees might lose benefits if the Union
was selected, these remarks were made in the context of the
give-and-take process of negotiating a collective-bargaining
agreement. I find that these remarks simply portray the re-
ality of a collective-bargaining process and did not violate
the Act.Having found that Esplin impliedly threatened plant clo-sure if employees selected the Union, I note too that when
employee Deanna Reeves approached Assistant Manager
Todd Harris with her concern, Harris did nothing to alleviate
Reeves' fear. I find that by his response, Harris in fact per-
petuated the implied threat of plant closure, thereby further
violating Section 8(a)(1) of the Act.The question now arises whether Esplin's and Harris'threats of plant closure were ``neutralized'' by the later
speech given to employees by Corporate President Blake
Roney. Gary Cabe testified that in Roney's speech, given
after Esplin's speech, Roney stated ``that the company want-
ed to be open and remain open in Atlanta'' and ``did not
want or intend to move from Georgia.'' Depending on the
precise context, a statement by Roney that Respondent
``wanted to be open'' or wanted ``to remain open'' could ac-
tually be part of an implied threat to close. Only the state-
ment by Roney that Respondent ``did not ... intend to

move from Georgia'' can clearly be said to tend to counter
Esplin's implied threat of plant closure. Richard Cannell tes-
tified, however, that in the meeting he attended, Roney stated
the Atlanta facility was here to stay regardless of what hap-
pened in the election. Such a statement weighs much more
heavily that Roney may have ``neutralized'' Esplin's implied
threat.The difficulty I have with finding that Roney ``neutral-ized'' Esplin's implied threats to close the Atlanta facility is
that other than the brief questions and answers on cross-ex-
amination given by Cabe and Cannell, there is no detailed 397NU-SKIN INTERNATIONALevidence concerning Blake Roney's speech, either as to whatwas said or as to whom it was said. In the last analysis, I
find that if Respondent wanted to advance a serious argu-
ment that Roney ``neutralized'' any implied threat by Esplin,
Respondent could have and should have elicited detailed tes-
timony from any number of witnesses about Roney's full
speech and precise remarks. Respondent simply did not do
so, and I find the scant record evidence insufficient to war-
rant a finding that Roney neutralized Esplin's implied threat
of plant closure. Accordingly, I find that by Esplin's re-
marks, Respondent violated Section 8(a)(1) of the Act.11. Mid or late July: Conversation of Supervisor ToniEstes with Teresa Williams and Deanna ReevesAs already mentioned above, Teresa Williams and DeannaReeves were gatekeepers, whose job it was to oversee em-
ployee timecards. Both Williams and Reeves testified
credibly that throughout the entire preelection period, both
were strong procompany supporters. Williams and Reeves
also testified credibly about an incident and conversation
with Supervisor Toni Estes in mid or late July at the gate-
keeper's desk. Estes had just come out of a supervisor's
meeting and went to the gatekeepers' desk to tell them that
she was going outside to take a smoke break. Estes appeared
to have been crying. Williams and Reeves were together at
the time, and both testified credibly that after Estes ap-
proached the gatekeepers' desk, she lingered momentarily
and stated, ``Don't those people understand that if the Union
is voted in, this place will close down?''Estes did not recall this situation, yet nevertheless deniedever making such a statement. Estes' sole reason for her cer-
tainty was, ``because that is an illegal statement and I was
taught not to say that.'' Williams and Reeves both impressed
me as extremely candid. Estes admitted she knew gate-
keepers Williams and Reeves were against the Union. Estes
also admits she and the gatekeepers expressed mutual con-
cerns about the possibility of the Atlanta facility closing.
Estes denies, however, connecting the possibility of the At-
lanta facility closing with the union campaign, even in con-
versations with known antiunion employees. I have no doubt,
after observing Williams and Reeves, that the incident oc-
curred exactly as they described it. In spite of their role of
keeping track of other employees' timecards, gatekeepers
were apparently included in the bargaining unit which was
awaiting the Board-conducted election. A very strong infer-
ence can be drawn that Estes was passing on to employees
something she had been told in the supervisors' meeting. It
is not necessary, however, to draw that inference in order to
find a violation of the Act. Whether or not Estes was told
this in a supervisors' meeting, her statement to statutory em-
ployees itself carries a threat that the Atlanta facility would
be closed if employees selected the Union, and, therefore,
her statement alone violates Section 8(a)(1) of the Act.12. July 31: Conversation between Supervisor AlanHenderson and Richard CannellRichard Cannell testified that 2 days before the election,Shipping and Receiving Supervisor Alan Henderson ap-
proached him in the warehouse. Cannell testified that Hen-
derson told him he ought to consider his vote and give the
Company a chance for at least a year. Cannell testifiedcredibly that Henderson then stated if there was a union rep-resenting employees there would not be the togetherness be-
tween employees that there had been, nor the picnics among
employees, and the Company would close down.Henderson recalled having a conversation with Cannell.Henderson testified that he told Cannell about his own unsat-
isfactory experiences with a labor union when Henderson
worked at Lockheed. That was all Henderson could specifi-
cally remember about the conversation with Cannell. On
cross-examination, Henderson admitted that he ``used'' the
1-year period after which a union can again petition for an
election as a campaign argument in conversations with em-
ployees. Henderson also admitted expressing strong senti-
ments against the Union and further admitted that one of his
``major concerns'' was the way a union would affect camara-
derie and team spirit. These admissions tend to lend credibil-
ity to Cannell's description of remarks made by Henderson.On re-direct examination Henderson stressed that he want-ed this to be a ``very ethical campaign,'' and I have no
doubt that he meant this. On the other hand, Cannell's de-
scription of Henderson's remarks is extremely credible and
supported by Henderson's admissions about arguments and
statements he did make to employees to dissuade them from
supporting the Union. I credit Cannell, and I find Henderson
not only asked Cannell to give Respondent a chance for 1
year, but also went on to tell Cannell that the Union would
destroy employee camaraderie and would result in Respond-
ent's eliminating employee picnics and perhaps even closing.
I find Henderson's remarks concerning the elimination of
picnics and the possibility of closing to constitute express
threats of reprisal against employees for selecting the Unionas their collective-bargaining representative, and such re-
marks violated Section 8(a)(1) of the Act.13. Late July 1991: Conversation between SupervisorWarren Chandler and Richard CannellRichard Cannell, who openly supported the Union, testi-fied about a conversation he had with Quality Control Super-
visor Warren Chandler just a few days before the Board-con-
ducted election. Chandler approached Cannell in Cannell's
work area. Cannell testified credibly that Chandler told
Cannell he ought to really consider his vote because Chan-
dler felt that if the Union was voted in, the Company would
close down and move. Cannell responded that he thought the
plant was going to move anyway, whether or not the Union
was voted in. Chandler replied that he did not think that
would happen because ``Mormons just don't pick up and
move around.'' Cannell testified credibly that Chandler
ended the conversation by telling Cannell to ``be sure to do
the right thing'' on election day.Chandler, who could not even recall speaking to Cannellabout the Union prior to the election, nevertheless denied
making the statement reported by Cannell. Chandler, like so
many other of Respondent's witnesses, based his denial on
the fact, ``I was trained it was illegal to tell it, to say that.''
Chandler admitted, however, that he did talk to employees
about the possibility of the warehouse closing. Chandler
noted, ``everybody feared it would close down because of
the amount of orders.''Chandler admitted that he engaged in ``a lot'' of conversa-tions with employees about the Union. He also admitted that
employees were concerned about the Atlanta facility closing, 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
although he originally asserted that that concern arose in No-vember 1991, after the election. In response to my question-
ing him, Chandler finally admitted that these concerns actu-
ally arose shortly before the election. Finally, Chandler ad-
mitted that he himself was concerned about the possibility of
the plant closing and that he had both group and one-on-one
conversations with employees about that concern. Chandler
admitted that either in the ``training'' he received or in other
conversations with higher management, Chandler was in-
structed to talk to employees about not voting for the Union
whenever the opportunity arose. All of these facts, consid-
ered together, tend to lend credence to Cannell's testimony.
Further, as I have already observed, I found Cannell to be
a credible witness. I find his description of the conversation
with Chandler to be accurate. I find the Chandler threatened
Cannell with plant closure if employees elected the Union to
represent them for purposes of collective bargaining, and Re-
spondent thereby violated Section 8(a)(1) of the Act.14. August 1: Conversation between Supervisor ToniEstes and Richard CannellRichard Cannell also testified about a conversation he hadwith Supervisor Toni Estes on the day before the Board-con-
ducted election. Cannell testified that Estes stopped him just
as he was going into the triple-checking area and reminded
Cannell that ``he really ought to consider his vote.'' Cannell
testified credibly that Estes went on to say that if the Union
was elected, work would just continue to get slower and
slower ``and there'll be layoffs and the company will eventu-
ally close down.'' When asked on cross-examination if Estes
had threatened plant closure on any prior occasion, Cannell
carefully refrained from adopting the term ``threat'' and an-
swered saying, ``she had said that she felt it would close if
the Union came in.'' Cannell testified that he and Estes hadspoken about this subject more than once, and these con-
versations took place several weeks before the election.Estes testified about two conversations she had withCannell concerning the Union. According to Estes, one of
these occurred over lunch at a Waffle House a day or two
before the election. Estes denied ever telling Cannell that she
thought the plant would close if employees selected the
Union, but Estes admits telling Cannell you ``never know
what could happen with or without a union at Nu-Skin.''
Estes also admits telling Cannell that she believed the At-
lanta facility would close with or without a union. Estes even
admitted that some employees came to her and expressed
their fear that the Atlanta facility would close if the Union
was elected. Estes admitted that she did not try to dissuade
them from that idea, testifying, ``I just said, you never know
what could happen ... that is all I said basically to them.''
Estes also recalled the second conversation with Cannell,which took place in the warehouse the night before the elec-
tion. Estes admitted that she and Cannell spoke ``quite open-
ly back and forth because at the time he was debating wheth-
er or not to go for Nu-Skin or to go for the Union.'' Estes
admitted that because she ``could not tell him how to vote
since it's an illegal thing to do,'' she told Cannell ``you
never know what can happen with or without a union at Nu-
Skin.''During cross-examination, Estes was asked if she ever ex-pressed her concern to employees that the warehouse might
close. In a totally self-serving reply, Estes stated, ``Yes, Idid, but I did not say it in a way that would be illegal.'' Icredit Cannell that the conversation occurred exactly as de-
scribed by him. I find that by telling Cannell if employees
selected the Union work would continue to get slower and
slower and eventually the Company would close Estes vio-
lated Section 8(a)(1) of the Act.15. August 2: Conversation between SupervisorWilliam Ratlift and Israel CookIsrael Cook testified that on the day of the Board-con-ducted election, right before Cook was to go in to vote Su-
pervisor Ratlift spoke to him once more about the Union.
According to Cook, Ratlift told him to ``do the right thing''
and ``vote no.'' Cook also testified credibly that in this con-
versation Ratlift continued by telling Cook that if the major-
ity of employees voted ``yes and the Union gets in, the com-
pany will close down.''Ratlift testified that he did not recall speaking to Cook.Ratlift, however, admitted taking every opportunity to en-
courage employees not to vote for the Union and further ad-
mitted discussing employees' concerns about the plant clos-
ing because of the Union. In contrast to Ratlift's lack of
recollection, Cook was not at all hesitant in his testimony
and clearly recalled the comments Ratlift made to him. I
credit Cook, and I find that Ratlift threatened plant closure
in the event employees elected the Union to represent them
for purposes of collective bargaining. Respondent thereby
violated Section 8(a)(1) of the act.16. August 2: Conversation between Assistant ManagerTodd Harris and Andrea RayAndrea Ray testified that she was approached by AssistantManager Harris on election day in the triple-checking area of
the plant. Harris, who knew Ray supported the Union, asked
her, ``Andrea, do you still feel the same way about the
Union?'' Ray responded, ``Yes, I do.'' Ray testified credibly
that Harris then stated, ``Well, I am really worried about my
job ... I fear for my job. ... Well, if I don't have to

worry about my job, no one else here will have to worry
about theirs.''Harris did not specifically remember having a conversationwith Ray on the day of the election, but denied Ray's testi-
mony on the basis of his training. Harris admitted, however,
it was possible he expressed fear to employees about his con-
cern for their jobs. Harris asserted that he did so only in the
context of the well-known decrease in orders and available
work. Numerous witnesses, including both Ray and Harris,
testified how slow work became even prior to the election.
The fact that work became so slow, however, lends just as
much credence and probability to Ray's testimony as it does
to Harris' denial. While I do not credit Ray in all particulars
of her testimony, as can be seen above, I do credit her de-
scription of this conversation with Harris. As Ray was an
open and active supporter of the Union, I do not find Harris'
questions concerning Ray's support for the Union to violate
the Act. Rossmore House, supra. I do find, however, Harris'expressed fears for his job, uttered on the very day of the
election, and his promise, ``if I don't have to worry about
my job, no one else here will have to worry about theirs,''
to be both an implied threat of plant closure if the Union was
elected by employees to be their collective-bargaining rep- 399NU-SKIN INTERNATIONALresentative and a promise of job security to dissuade Rayfrom voting for the Union. In this respect, Harris' comments
clearly violated Section 8(a)(1) of the Act.C. The Election and Resulting ProceduresIn the Board-conducted election held on August 2, 1991,217 votes were cast in favor of union representation, while
200 votes were cast against representation. In addition, there
were 16 challenged ballots and 1 void ballot. Respondent
filed timely objections to conduct affecting the results of the
election, and a hearing was held concerning those objections
on September 24±26, 1991. The hearing officer's report
issued on November 26, 1991, recommending that the elec-
tion results not be certified and that a new election be held.The Union filed exceptions to the hearing officer's report.Those exceptions were still pending before the Board when
Respondent closed the Atlanta facility on March 6, 1992.
Thereafter, on April 22, 1992, the Board issued its Decision
overturning the hearing officer's recommendation. The Board
certified the election results and the Union as the exclusive
representative of employees in the bargaining unit.D. Events Postdating Election1. August 20: Gary Cabe's evaluationOn or about August 20, 1991, Gary Cabe received an un-favorable employee evaluation by his supervisor, Eric Suit.
When Cabe questioned Suit about the low evaluation, Suit
stated that the low score was due to a ``no-show'' on April
25. There is no dispute about the fact Respondent maintains
a policy that if an employee has a no-show during an evalua-
tion period he or she receives a zero on the attendance sec-
tion of the evaluation.On April 25, 1991, Cabe arrived at work more than 2hours after the start of his shift. He had not called in to in-
form Respondent he would be late. When Cabe arrived at
work, his supervisor informed Cabe that he would probably
get a no-show. Nothing further was said to Cabe about this
or about him receiving a no-show until 5 weeks later on June
3, just after Respondent learned of union activity. On June
3, Cabe spoke to a fellow employee about the Union in a
conversation which was overheard by Supervisor Margie
Fretwell. Shortly after that conversation, Cabe was calledinto Personnel Administrator Kinley Shell's office. Shell told
Cabe he was receiving a ``no-show'' on his record for the
April 25 tardiness. Cabe questioned Shell about the long
delay. Shell told Cabe that he had just received the ``paper-
work,'' and that the no-show would go on Cabe's record.Later in June, Cabe participated in an employee gripe ses-sion held by Head Supervisor Evelyn Milam, apparently in
conjunction with operations of the ``Human Resource Com-
mittee.'' After the gripe session, Cabe spoke individually to
one of Respondent's representatives from corporate head-
quarters in Provo, Utah, who was at the Atlanta facility that
day. This representative, Kent Smith, told Cabe that he
would look into the situation. Two days later, Smith met
with Cabe and Personnel Administrator Shell in Shell's of-
fice. I credit Cabe that Smith informed him in that meeting,
``I'm going to take this write-up off your record and the no-
show is gone.''When Supervisor Suit referred to the ``no-show'' as thebasis for Cabe's low score on the August 20 evaluation,Cabe suggested that he and Suit go and speak with Shell.When they did so, Shell told Cabe that although the written
warning for the ``no-show'' was removed, the no-show itselfremained, and points were still deducted in the evaluation.
Cabe protested that that is not what Smith told them in the
earlier meeting. Shell stuck by his position that Cabe lost the
evaluation points for the April ``no-show'' even though the
official warning for it had been removed by Smith.Because of Cabe's low score on the evaluation, Suit hadissued Cabe a written warning in conjunction with the eval-
uation. Suit originally told Cabe the written warning resulted
from the low score on the evaluation due to the loss of
points on attendance. When Cabe and Suit met with Shell,
Shell told Cabe and Suit that the written warning should
have been for the overall low evaluation score and not for
the April no-show. Suit admitted that he had originally un-
derstood his instructions to issue a written warning to Cabe
for the poor evaluation due to the ``no-show'' on his record.
When Shell told Suit that the written warning should be
based on the overall low evaluation score and not specifically
on the ``no-show,'' the original written warning was de-
stroyed and replaced by a written warning based on the low
evaluation score in general.Suit testified that Cabe did not really complain about the``no-show'' referred to in the evaluation. I do not credit this
claim, for it is clear that if Cabe had not complained to Suit
about the original no-show writeup, Suit's ``error'' would not
have been brought to Shell's attention and changed. It is
clear that Cabe not only complained about the no-show
writeup, but continued to protest the low evaluation in gen-
eral. Specifically, Cabe questioned the low score received on
his evaluation in the area of ``attitude.'' Cabe expressed con-
cern about the disparity between the attitude score received
from Supervisor Evelyn Milam compared to the attitude
score received from Supervisor Suit. Cabe testified credibly
he told Suit that it did not seem right for Milam to have
scored him so low, and Cabe asked Suit if he thought his
union activities had anything to do with the low score. I
credit Cabe that Suit responded by saying he was sure it did,
but that Suit was not part of that.In the ``comments'' section of the employee evaluationform, Suit wrote that Cabe ``feels he was discriminated
against due to his union activities.'' Suit did not add any
comments on the evaluation form suggesting that he refuted
or attempted to ease Cabe's concerns about his evaluation
and union activity. I do not credit Suit's claim that he as-
sured Cabe union activities had nothing to do with the low
score or informed Cabe that Milam had nothing to do with
scoring Cabe's evaluation. If Suit had made either point to
Cabe, I am quite sure Suit would have noted such a dis-
claimer on the evaluation form. Instead, Suit made no entry
in response to Cabe's noted feeling that union activities
played a part in his evaluation.Moreover, Respondent did not present any evidence aboutwhich supervisor or supervisors may have evaluated Cabe's
attitude or given him a low score. There is no claim by Suit
that Cabe evidenced a poor attitude. Suit simply testified that
the preevaluation sheets with attitude scores from other su-
pervisors are shredded. Respondent, however, also did not
present any objective evidence of a bad attitude displayed by
Cabe. This lack of any evidence of a bad attitude which
might have lead to a low attitude score carries a strong infer- 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4It is undisputed that in Cook's evaluation of February 1991,Cook did not lose any points or receive any negative comment relat-
ed to tardiness.ence that Cabe's attitude was assessed as bad due to hisunion activities. The absence of any written comments coun-
teracting Cabe's feelings of discrimination based on his
union activity is more consistent with Cabe's description of
the evaluation and his discussions with Suit, and Suit's
agreement that Cabe's union activities probably did affect
Cabe's overall low evaluation score. It also warrants a con-
clusion Respondent purposely left Cabe with the impression
that his low evaluation was indeed connected to his union ac-
tivity. Considering all the circumstances, I find that Cabe's
unsatisfactory evaluation violated Section 8(a)(1) and (3) of
the Act. In addition, Suit's comment to Cabe about the prob-
able negative impact that his union activity had on the eval-
uation is itself a violation of Section 8(a)(1) of the Act.2. August 23: Discharge of Israel CookAs already mentioned above, Israel Cook began to workfor Respondent on a part-time basis in the summer of 1990
while he was still a high school student. After graduating
from high school, Cook began working full-time for Re-
spondent. Cook was often late for work, and it appears thatwhile Cook was still a student and working part-time Re-
spondent tended to overlook Cook's tardiness.4After becom-ing a full-time employee, however, Cook continued his prac-
tice of regular tardiness. Finally, on July 30, 1991, Cook was
given a written warning for regularly being late to work.
When Cook nevertheless continued his regular habit of being
late, Cook was discharged on August 23, 1991.Cook claimed that prior to being discharged on August 23he had never been given a warning for being late. He denies
receiving the written warning on July 30 and denies that the
signature on the warning is his. I find Cook's denial of the
July 30 written warning hard to believe. On cross-examina-
tion, Cook admitted that he was aware of a rule forbidding
tardiness. Cook's understanding of the rule was that ``you
get three and that was a verbal warning and after the fourth
one they will talk to you about being late and then if you
getÐbe late again or whatever, they will let you go.'' Ac-
cording to Cook, it was permissible to report late as long as
the employee called in. When asked how many times he was
late during 1991, Cook testified ``5 or 6.'' Cook's attendance
records reflect that in fact Cook was late 5 times in January,
5 times in May, 4 times in June, 13 times in July, and 10
times in August 1991 prior to his discharge.Cook continued to maintain that he was never warnedabout being late, even after he was shown a warning with
a signature which purported to be his, also signed by Person-
nel Administrator Kinley Shell. Cook claimed that the signa-
ture on the warning was not his. Shell testified credibly,
however, that he gave Cook the warning on July 30. Shell
also testified credibly that both he and Cook signed the
warning. Finally, Shell testified that at the time he gave
Cook the warning he emphasized to Cook it was Cook's re-
sponsibility to get to work on time and that further discipli-
nary action could include termination. Shell credibly denied
telling Cook that car trouble could be used as an excuse for
being late regularly or that it was permissible to report to
work late as long as the employee telephoned.It is undisputed that between July 30 and Cook's dischargeon August 23, Cook was tardy 10 times. Counsel for the
General Counsel nevertheless contends that Respondent toler-
ated Cook's tardiness prior to the advent of union activity,
and seized on the tardiness policy in August to discharge
Cook. Cook was not one of the most active union supporters.
Cook testified only that on occasion he handed out union
pamphlets and wore a union T-shirt at work. Shell testified
that he did ever recall seeing Cook wearing a union T-shirt.
Whether Cook did or not, it is apparent that Cook engaged
in some limited union activity, but he was by no means one
of the primary employee activists.Counsel for the General Counsel introduced no evidencesupporting Cook's interpretation of the tardiness rule and no
evidence that Respondent generally allowed regular tardiness
from other full-time employees. In fact, Respondent intro-
duced evidence that other employees have been discharged
for being repeatedly tardy who had better records than Cook.
While it appears that Respondent did tolerate Cook's tardi-
ness prior to the union campaign, this appears to be more re-
lated to Cook being a part-time employee while still in high
school than a part of any general practice by Respondent to
overlook tardiness. In July 1991, after Cook had graduated
from high school and was a full-time employee, Cook was
nevertheless late for work 13 times. Further, in August 1991
between the time of the written warning and his August 23
discharge, Cook was tardy 10 more times. In short, Respond-
ent's application of the tardiness rule to Cook was entirely
consistent not only with the rule on its face but with practice
as that rule has been generally applied to other employees.
Counsel for the General Counsel has fail to prove that Cook
was discharged because of his union activity, and I shall dis-miss that allegation from the complaint.3. August 23: The written warning to Richard CannellWork continued to be slow after the Board-conducted elec-tion on August 2. Because work was so slow, Respondent
began allowing employees to go outside and smoke during
what normally would have been working time as long as
they asked for permission first and clocked out before going
outside. About 1 week after the policy change, gatekeeper
Teresa Williams approached Cannell and told Cannell that he
was going to be written up for using up his timecard. On
August 15, Cannell received a verbal warning from Wil-
liams.Approximately a week later, Cannell was given anothererror sheet by Williams for ``using both the front and back
of his timecard by punching out too much to smoke.''
Cannell not only expressed his displeasure to Williams, but
took the error sheet from Williams after Williams told him
not to do so. Cannell took the error sheet from Williams in
order to show it to Union Steward Ken Brown.About 10 minutes later, Cannell was called into securityhead Warren Chandler's office. Williams was also present.
Cannell asked for a union steward. Chandler responded that
Respondent did not recognize the Union. Chandler told
Cannell he abused the smoking policy by clocking out so
many times that he had completely used up his timecard.
When Cannell questioned Chandler about the specifics of the
policy, Chandler responded (truthfully) that there were no
specifics, but that it was an abuse of the privilege to clock
in and out so many times that a timecard was completely 401NU-SKIN INTERNATIONAL5Teresa Williams, who testified on behalf of counsel for the Gen-eral Counsel in this proceeding, was extremely candid about her
procompany, antiunion feelings during the preelection period. She
was also extremely candid about her role in helping to keep
prounion employees from positions in Respondent's front office, as
fully described above. I note with interest the fact that Williams was
not asked by counsel for the General Counsel to testify regarding the
warnings given to Cannell even though she was centrally involved.
In view of her candor elsewhere, there is every reason to believe that
if Cannell's prounion sentiments played any part in Williams giving
Cannell; either of these warnings, she would have candidly admitted
it. Instead, counsel for the General Counsel studiously avoided ask-
ing Williams any questions whatever about the warnings issued to
Cannell.used before the end of a pay period. Chandler converted the``verbal'' error sheet given by Williams to a ``written'' error
sheet because Cannell had disobeyed Williams by taking the
sheet from her to show to Union Steward Brown.Counsel for the General Counsel argues that because ``Re-spondent failed to present any evidence to establish that
Cannell would have been disciplined for violating this vague,undefined [smoking] policy had he not been a union sup-
porter,'' the warning to Cannell violated Section 8(a)(3) of
the Act. I disagree. The fact that Respondent chose to extend
a privilege to employees to allow them to go outside and
smoke during what would normally have been working time
does not mean that Respondent was required to reduce this
privilege to some hard and fast written rule. Employees were
informed of the privilege, and about a week later Cannell
was informed by Williams that he was abusing the privilege
by clocking out too many times to smoke. Cannell, however,
chose to continue the practice unabated. Between August 12
and 22, Cannell clocked out (and back in) 29 times to
smoke. His numerous smoke breaks led him to use up his
timecard for the pay period ending August 24 by the end of
August 22. This precipitated the error sheet given by Wil-
liams on August 23 which was upgraded to a ``written''
error sheet simply because Cannell grabbed the sheet from
Williams in defiance of Williams' instructions.It is counsel for the General Counsel who has not shownany disparate treatment. Cannell's warning on August 23 was
simply a case of an employee abusing a privilege after he
had already been warned about doing so, and disobeying a
coordinator's directions.5There is simply no reason to be-lieve or conclude that Cannell's union activity played any
part in his receiving this warning. Conversely, there is every
reason to believe that Respondent would have given Cannell
the August 23 warning regardless of his protected union ac-
tivities. Accordingly, I dismiss this allegation from the com-
plaint.4. September 3: The warning issued to Gary CabeGary Cabe was one of the three employees who initiatedthe union campaign. By the time of the election on August
2, Cabe's prounion sentiments and activities were well
known to Respondent.Respondent's telephone policy allowed employees to usethe telephone any time during their shift, as long as they
clocked out before making the call. On September 3, 1991,
Cabe was issued a written warning for allegedly violating the
company telephone policy on August 29, 5 days prior to the
warning.It should be remembered that during August and Septem-ber 1991 work was so slow that employees were actually
spending hours playing card games and board games during
working time. Cabe testified credibly that on the day in ques-
tion he used the telephone two times during his shift, and
both times he clocked out. Cabe was given the written warn-
ing for allegedly using the telephone three times and
clocking out only twice.Inventory Control Manager John Pickard, who was notCabe's supervisor, testified that on August 29, between 1:30
and 2:30 p.m. he observed Cabe use the telephone three
times. Pickard checked Cabe's timecard and found that Cabe
had clocked out for only two of the phone calls. Pickard ad-
mits he did not talk to Cabe's supervisor at all. Pickard sup-
posedly wrote a memo about the incident and submitted it
to Assistant Manager Todd Harris, but Respondent made no
attempt to introduce this memo into evidence.Pickard testified that between 1:30 and 2:30 p.m. on Au-gust 29 he walked through the phone area no less than six
times. Pickard had no explanation for why he walked
through this area so many times during the 1-hour period, or
how his trips happened to coincide with Cabe's phone use.
Todd Harris testified that Supervisor Pickard came to him
and informed him that Cabe had used the phone three times
but had only clocked out twice. Harris testified that Pickard
asked what he should do, and that Harris told Pickard to give
Cabe an error sheet.August 29 was a Thursday. On the following Monday,September 3, Pickard gave Cabe the error sheet for allegedly
failing to clock out all three times. Cabe asked Pickard why
he was receiving the error sheet several days after the infrac-
tion. Pickard responded that this was the first opportunity he
had to get with Cabe.I credit Cabe that on the day in question he used the tele-phone only twice and clocked out both times. The evidence
is clear that Cabe not only knew Respondent's telephone pol-
icy, but complied with it on at least two occasions that day.
During a time when employees were already sitting around
with little to do, it is unlikely that Cabe would go through
the trouble to seek permission from his supervisor and clock
twice to use the phone during a 1-hour period and then fail
to follow that same procedure for a third call.It is peculiar indeed that Inventory Control ManagerPickard very coincidentally walked through the phone area
three different times at the precise moment, each time, that
Cabe was on one of his three telephone calls. Pickard did not
even speak to Cabe's own supervisor, yet waited all of the
rest of that day, all of the next day, and until the following
Monday before giving Cabe the written warning. I am left
with the distinct impression that Pickard was intentionally
accusing Cabe of conduct which he had reason to believe
Cabe could not disprove, thereby hoping to validate the
warning.The fact that Respondent presented warnings given to fourother employees for failing to clock out when using the tele-
phone is of little or no consequence. I find that Pickard
issued a warning to Cabe for conduct which Cabe did not
engage in. Pickard waited until the third working day after
the alleged infraction before giving Cabe the warning pre-
cisely because it left Cabe in a position of not being able to
disprove the alleged conduct. However, even if I were to find
that Cabe actually used the telephone three times during the 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
time in question on August 29, I would nevertheless findPickard's written warning to have been discriminatorily
issued. The evidence carries a strong suggestion that Pickard
was survelling Cabe's telephone use. The four warnings in-
troduced by Respondents given to employees for failing to
clock out when using the telephone all took place before the
union organizing campaign and before the time when em-
ployees were sitting around with no work to do, playing card
games and board games. Although Pickard claimed he
warned at least three other employees about using the phone
without clocking out within a week or two prior to Cabe's
September 3 warning, Respondent did not even attempt to in-
troduce any of these alleged warnings.The lack of other warnings during the same time period;the unlikeliness that Cabe would not clock out once when he
willingly clocked out two times to use the telephone; the un-
likeliness that Pickard would just happen to walk through the
phone area each of three times that Cabe was on the phone;
the absence of any warnings from Cabe's immediate super-
visor for failing to seek permission to use the telephone; the
fact that Pickard did not even bother to speak to Cabe's im-
mediate supervisor before issuing the warning to Cabe; the
fact that while Cabe was being warned for not clocking out
for a 3- to 5-minute telephone call when employees all
around him were talking, playing cards, and playing board
games; the fact that Pickard waited 3 working days before
issuing Cabe the warning all offer strong evidence that Cabe
was either being set up or singled out by Pickard because of
his union activities and not because of any infraction of the
telephone clockout policy. I so find, and I find that Pickard's
warning to Cabe violated Section 8(a)(1) and (3) of the Act.5. November 19: The written warning to Thomas GunnOn November 19, 1991, Thomas Gunn received a writtenwarning for stealing company time by claiming that heworked through lunch period on November 18, when in fact
he did not, in order to clock out early that day.Gunn testified in minute detail about his movements andactivities on November 18. It is not necessary to repeat all
of those details. In short, Gunn claims that he asked for and
received prior permission to work through lunch in order to
leave early. Gunn claims he first spoke to his supervisor,
Quincy Young, who instructed him to speak to Supervisor
Evelyn Milam, who in term told him to speak to Kinley
Shell. According to Gunn, Shell questioned Gunn about why
Gunn wanted to work through lunch. Shell also allegedly
stated that if Gunn chose to work through lunch, he might
receive a disciplinary memo, but that since Gunn did not
have many memos on file, it would not really hurt. Gunn tes-
tified he specifically asked again whether it would be okay
to work through lunch, and that Shell told Gunn he could
work. According to Gunn, he relayed this to Supervisor
Young who assigned Gunn to clean up an area where a birth-
day party was being held for another employee. According
to Gunn, Supervisor Trevor Boyles, who was present at the
time, offered Gunn a piece of birthday cake. Gunn testified
he took the cake, but ate it in one bite. Gunn then spent the
rest of the time cleaning up after the party.Other facts suggest rather strongly that Gunn did not workhis lunch hour on November 18, and that he lied in order
to be paid for work not actually done during that time and
in order to clock out and leave work early. Head SupervisorEvelyn Milam initially did not recall Gunn asking if he couldwork through lunch. When confronted with a memo she
wrote concerning the matter, her recollection was refreshed.
This memo stated, ``Thomas Gunn came to me, said he did
not take a lunch, said he was leaving at 3:30. I told him at
this time we always had to take a lunch. I told him to see
Kinley about this. We always to take a lunch hour.'' This
memo was written at 1:07 p.m. Its terms contradict Gunn's
testimony that he approached Milam before lunch, and it evi-
dences that Gunn asked for permission from Milam to work
through lunch after he had allegedly already done so.Assistant Manager Todd Harris testified that during thelunch hour he observed Gunn in the breakroom sitting down
and talking to fellow employees. Harris testified that he later
observed Gunn in the area of the birthday party eating cake.
According to Harris, he then observed Gunn proceed to the
front office where Gunn approached Milam and stated, ``I
did not take a lunch and would like to go home early.'' Har-
ris testified that after listening to the conversation between
Gunn and Milam, Harris told Milam to make sure she re-
membered what Gunn had said and to write it down. Harris'
testimony tends to be corroborated by the terms of Milam's
memo, written at 1:07 p.m. after the lunchbreak. Regarding
this incident, I credit Harris over Gunn. I find it extremely
difficult to believe that a supervisor such as Kinley Shell
would tell an employee that even though an employee might
get a disciplinary memo for doing something it would be
okay since the employee did not have many disciplinary
memos. Shell, who was personnel administrator at the time,
denied talking to Gunn about getting a memo for working
through lunch.The fact that Gunn was perceived to be a strong unionsupporter strikes me as being of little or no consequence in
this instance. The facts strongly suggest that Gunn never re-
ceived prior permission to work through lunch, that he ap-proached head Supervisor Milam only after the lunch hour
to claim that he had worked through lunch in order to leave
early and yet get paid for an entire day. This incident does
not involve merely a few minutes for a personal phone call
or a few minutes for some other personal detour, but rather
involves claiming a substantial period of time allegedly
working when in fact he was not. The fact that Respondent
allowed employees the privilege of playing card games and
board games while still being paid does not justify an em-
ployee deciding unilaterally that he should also be paid for
time when he is not even at Respondent's facility. Counsel
for the General Counsel has offered no evidence to suggest
that Respondent tolerated such conduct from other employ-
ees. Indeed, Respondent introduced evidence that several
other employees have been disciplined for stealing company
time. I find that counsel for the General Counsel has failed
to prove Gunn's union activities played any part in the No-
vember 19 warning, and I shall dismiss that allegation from
the complaint.6. December 16: The conversation between DistributionCenter Manager Mark Fleming and Gary CabeGary Cabe asserted that Supervisor Suit repeatedly ``ranoff'' employees who tried to speak with Cabe about the
Union. Cabe testified that on or about December 16 he com-
plained to Distribution Center Manager Fleming about Suit
``running off'' people who wanted to talk to him. Cabe testi- 403NU-SKIN INTERNATIONALfied that Fleming said ``the bottom line is we don't recognizethe Union and we don't recognize you as shop steward, and
you have no business talking about union activities on com-
pany time.''Fleming recalled the conversation with Cabe. Fleming ad-mits he told Cabe that the Union was not certified and that
Respondent had no obligation to recognize union stewards at
that point. Fleming testified Cabe then asked why he could
not talk to employees in his work area. According to Flem-
ing, he responded telling Cabe ``that when there was work
to do in this area he was expected to work, not to talk to
employees, not to have employees come over and talk to him
... just like any other employee in the area.'' Fleming de-

nied he ever told Cabe that Cabe had no business talking
about union matters. Fleming testified credibly that he told
Cabe the policy regarding talking to employees while work
needed to be done and stated that Respondent was not play-
ing favorites. Fleming also testified credibly that after the
conversation with Cabe, Fleming took the additional step of
speaking to Suit about the situation to make sure Cabe was
not being unfairly singled out.If, as Cabe alleges, Fleming stated flatly that Cabe had nobusiness talking about union activities on company time,
Fleming may well have technically violated the Act. Under
the circumstances, however, I doubt that this is what Fleming
said. The thrust of the conversation centered around Cabe's
complaint that he was not being allowed to function as a
union steward. Fleming admits he told Cabe that the Union
was not certified and that Respondent had no obligation to
recognize stewards at that point. Such a statement in no way
violated the Act. Cabe's own description of the incident
strongly suggests that the entire subject of the conversation
centered around what employees could or could not do when
they were expected to be working. I find no violation of the
Act. Moreover, I find that even if the conversation occurredas described by Cabe it represents an isolated incident which
is inconsequential. The allegation that Fleming violated the
Act in this conversation with Cabe is therefore dismissed.E. The Plant ClosingAs the background of this case shows, there is no questionthat prior to any union organizing activity at the Atlanta dis-
tribution center Respondent's management had had numerous
conversations about the possibility of consolidating Atlanta
into the Provo headquarters operation, thereby closing the
Atlanta facility. Further, the new Provo distribution facility
designed by William Bladen of DCB & Co. provided ``state
of the art'' processing equipment. According to Bladen's
projections the physical capacity of the new facility, using
two work shifts, would be approximately two and one-half
times greater than Respondent's total orders shipped at its
sales peak in May 1991. There is really no question, and
counsel for the General Counsel does not seriously dispute,
that the new Provo distribution center eliminated any need
for maintaining the Atlanta facility. Be that as it may, At-
lanta was maintained, even when orders declined to such a
point that employees were allowed to play card games and
board games while on the clock and being paid by Respond-
ent. In fact, Respondent does not contend that it actually de-
cided to consolidate Atlanta into Provo before February
1992. Several events which happened to coincide with the
union campaign lead Respondent to close the Atlanta facility.First, of course, is the uncontroverted fact that after theBoard-conducted election on August 2, sales orders contin-
ued their rapid decline. As noted above, in May 1991 orderspeaked at more than 180,000. By the time of the Board-con-
ducted election in August, shipments had dropped to
132,000. Orders continued to drop throughout 1991, and by
December they had fallen to just over 80,000. Net sales
dropped from $37 million in June 1991 to just $16 million
by the end of the year.The record reflects that at the same time as this dramaticdecline in sales and orders Respondent faced several signifi-
cant financial obligations, most of which were not within its
control. As a result of the suits filed by the various attorneys
general of different States, Respondent entered into various
settlements with the States in which it changed its policy re-
garding returned products. As a consequence of these settle-
ments, between June and December 1991 Respondent paid
$9.6 million to distributors for returned products, almost four
times the normal amount.Other financial commitments Respondent had taken uponitself before the advent of any union activity began to take
on a new significance as sales dropped dramatically. Prior to
1991, Respondent had made commitments to open new mar-
kets in Hong Kong and Taiwan. The Hong Kong market
opened in September 1991. The Taiwan market opened in
February 1992. The opening of these markets necessitated a
cash outlay of $5.3 million in late 1991 and early 1992.In approximately September 1992, just after the Board-conducted election in Atlanta, Respondent started developing
a new line of nutritional items. The target date for introduc-
tion of these new products was during Respondent's distribu-
tor convention, scheduled for June 1992. The products had
to be developed, manufactured, and available for display and
sale at the distributor convention. The cost of developing this
new line of nutritional items was $3.6 million. Counsel for
the General Counsel points out in her posttrial brief that it
was Respondent's own choice to go forward with this ``dis-
cretionary expenditure ... during the period it claims it was

experiencing severe negative cash flow problems.'' Counsel
for the General Counsel is right that Respondent voluntarily
undertook this expenditure, but her argument overlooks the
fact that this expenditure nevertheless helped create the cash-
flow problem. It is not for the Board to second guess wheth-
er initiating this new product line was a good gamble which
might substantially raise Respondent's overall sales or
whether it was a terrible business decision in light of Re-
spondent's already declining sales. It is clear that the intro-
duction of this new product line had nothing whatever to do
with employee union activity. Therefore, this significant ex-
penditure was just thatÐan expenditure which tended to ef-
fect cash flow and which the Board is in no position to criti-
cize.The most significant financial obligation with which Re-spondent was confronted during this period resulted from a
suit filed against Respondent in California referred to as
Arata, the name of one of the plaintiffs. This suit was filed
in August 1991 as a class-action on behalf of thousands of
Respondent's distributors. A comprehensive settlement of
this suit was reached in December 1991, and approved by
the judge in that matter in January 1992. By the terms of this
settlement, Respondent was required to mail claim forms to
more than 800,000 potential claimants. Respondent initially 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
estimated that payouts in Arata would cost between $5 and$10 million. At the time of this hearing, total verified claims
had reached $18.2 million and were continuing.It is painfully clear that by December 1991, Respondentwas confronted with a major economic problem. Respondent
was facing major liabilities at the same time that sales were
falling drastically. During the 3-month period from Decem-
ber 1991 through February 1992, Respondent took a number
of steps to deal with the cash-flow problem at hand. Re-
spondent began to look for ways to reduce expenses to meet
its cash-flow requirement. In that connection, during Decem-
ber 1991 the possibility of closing the Atlanta facility was
again raised in discussions between Vice President Brook
Roney, Controller Max Esplin, Provo Distribution Center
Manager Bradley Morris, and Systems Specialist Ronald
Norton.Discussions on this subject continued during January 1992,with one of the main points of discussion being the conclu-
sion reached earlier during the spring of 1991 that all of Re-
spondent's shipments could be made from the Provo facility
without adding any additional labor force. Various docu-
ments were generated during that period setting forth and/or
discussing the possibility of all orders being shipped from the
Provo facility. Vice President Brook Roney testified about a
specific meeting in January 1992 between him, Corporate
President Blake Roney, and Controller Esplin in Blake
Roney's office. Roney testified that in this meeting the pros
and cons of closing the Atlanta facility and laying off em-
ployees were discussed. Roney candidly admitted that one of
the subjects discussed during this meeting was how the
Union would perceive the decision to close the Atlanta ware-
house. No decision was made in this January meeting about
the Atlanta facility except to pursue the idea further. Roney
directed Esplin to gather certain financial and production in-
formation. The decision was also made to seek outside ad-
vice from Respondent's labor counsel in this matter.On February 6, 1992, Respondent filed a form with the In-ternal Revenue Service to change its tax year. Because of tax
code provisions, this change resulted in Respondent receiving
a $5.1 million deposit back from the IRS. Esplin testified
credibly that while this was not a good strategy from a tax
standpoint, Respondent nevertheless decided to and took this
action because of its simple and immediate need for cash.Respondent took other actions as well. Respondent at-tempted to secure a $5 million loan from several banks to
meet its cash need. Respondent, however, was turned down
for the loan by every bank. Two banks did offer to loan Re-
spondent half that amount under certain conditions, but as of
the hearing here no loan had yet been consummated.Another action Respondent took in early 1992 was to ne-gotiate stratified payments in the Arata settlement so that the
smallest dollar claims would be paid first. This postponed the
need to pay larger claims as long as the court would permit.On or about February 11, 1992, a special meeting of Re-spondent's board of directors was held to consider closing
the Atlanta facility. The documents generated during January
1992 by Norton and Esplin and by Respondent's labor coun-
sel were discussed. The documents generated by Norton and
Esplin reflect that orders handled by both distribution facili-
ties almost tripled from May 1990 through May 1991. From
May 1991 through December 1991, however, the total num-
ber of orders dropped approximately 55 percent. Just as ithad been the opinion of Bladen when designing the Provofacility that it could handle all of Respondent's orders, and
more, it was also Esplin's and Norton's conclusion that the
Provo distribution center could handle all of Respondent's
distribution needs without increasing staff. In other words, allof the more than 300 employees at the Atlanta facility could
be eliminated without hiring any additional employees in
Provo. The ``summary of expense savings'' prepared by Nor-
ton and Esplin estimated that Respondent could thereby save
approximately $390,000 monthly or more than $4.5 million
yearly. These savings would begin to be realized imme-
diately as soon as the payroll in Atlanta was eliminated. Fol-
lowing Controller Esplin's presentation and recommendation
to the assembled group, Respondent's board of directors de-
cided to close the Atlanta facility as soon as practicable.On March 6, 1992, the immediate closing of the Atlantafacility was announced to employees and supervisors alike.
Order placement and shipping was transferred to Provo as of
that day. Employees were told that the official closing date
of the Atlanta distribution center would be May 6, 1992, and
that employees would be paid through that date but not re-
quired to work. Stated differently, the Atlanta facility actu-
ally closed immediately on March 6 and employees were
given 60 days' severance pay.Counsel for the General Counsel's argument that Respond-ent discharged the Atlanta employees and closed that facility
because of their union activity offers considerable appeal.
Prior to closing the Atlanta facility, Respondent had never
even temporarily laid off employees in Atlanta. The evidence
is quite clear that prior to the union campaign, Respondent
had never considered closing the Atlanta facility in spite of
recommendations it had received to do just that. There is
considerable credible evidence that during the union cam-
paign prior to the Board-conducted election on August 2,
employees at the Atlanta facility were directly threatened by
local supervisors and management that if they selected the
Union to represent them for purposes of collective bargain-
ing, Respondent would close the facility. There is also credi-
ble evidence that in the speeches Max Esplin gave to em-
ployees prior to the election, Esplin also impliedly threatened
plant closure. Moreover, the timing of closing the Atlanta fa-
cility while results of the election were still being considered
by the Board pursuant to objections to the election supports
an argument that Respondent acted precipitously to avoid
having to bargain with the Union. If one considers only the
evidence present by counsel for the General Counsel, one
would have to conclude that she has established a very re-
spectable prima facie case that Respondent discharged its At-
lanta employees and closed that facility in direct retaliation
for their union activities.I cannot agree with counsel for the General Counsel, how-ever, that Respondent has given shifting reasons for its deci-
sion to close the Atlanta facility. Nor do I agree with her that
Respondent did not approach its decision to close the Atlanta
facility in a thoughtful businesslike manner or that the infor-
mation it relied on in making that decision did not evidence
a cash-flow problem. On the contrary, Respondent's stated
reason for closing the Atlanta facility has been and continues
to be that it did so in order to save more than $300,000 per
month and more than $4.5 million per year. There is no sim-
pler way to say it than closing the Atlanta facility itself rep-
resented a substantial cash-flow savings. Counsel for the 405NU-SKIN INTERNATIONALGeneral Counsel is quite right that Respondent was aware ofthat potential savings even before the inception of union ac-
tivity. Respondent has quite clearly demonstrated, however,
that almost simultaneously with the inception of union activ-
ity, business conditions changed drastically. The attorneysgeneral of several States began consumer fraud investigations
of Respondent's business. Both the Federal Trade Commis-
sion and the Securities and Exchange Commission began to
investigate Respondent's business practices. A rash of nega-
tive publicity ensued in newspapers, magazines, and on tele-
vision. Orders dropped from over 180,000 in May 1991, near
the inception of the union campaign, to just over 80,000 in
December 1991, a drop of more than 50 percent. Even em-
ployees at the Atlanta facility expressed the opinion during
the union campaign that the Atlanta facility would undoubt-
edly close whether or not the Union was elected as their col-
lective-bargaining representative.There can be little doubt that during late 1991 and early1992, Respondent began to suffer major cash-flow problems.
While sales plummeted more than 50 percent, major liabil-
ities began to mount. Between June and December 1991, set-
tlement of the consumer fraud investigations required Re-
spondent to pay out almost $10 million to distributors for re-
turned products, four times the normal amount. In December
1991, settlement of the Arata suit brought in California was
expected to require payouts between $5 and $10 million. In
fact, payouts have been almost twice the anticipated maxi-
mum. In conjunction with commitments made prior to 1991,
Respondent faced cash outlays of more than $5 million in
late 1991 and early 1992 in opening new foreign markets. In
addition, in September 1991, Respondent committed itself to
developing a new line of nutritional items which entailed ex-
penses of almost $4 million. In light of these figures, the
conclusion is simply inescapable that Respondent had good
reason to exercise whatever cost-saving measures were avail-
able to it.The fact that Respondent was also feeling the effects ofa cash-flow shortage is quite apparent. Obviously, substantial
sums were not only being committed, but were actually
being paid out for the various expenses discussed above. Re-
spondent tried to borrow $5 million from several banks, but
was unsuccessful. Respondent apparently was successful in
attempting to stratify payments pursuant to the Arata settle-
ment so that the smallest dollar claims were paid first, there-
by delaying payment of larger claims. In February 1992, just
a few days before the decision to close the Atlanta facility,
Respondent filed with the Internal Revenue Service to
change its tax year, thereby resulting in it being refunded a
$5.1 million deposit. Last but not least, Respondent decided
to close the Atlanta facility thereby saving almost $400,000
monthly and more than $4.5 million annually.After considering all of the evidence, I come to the con-clusion that in spite of counsel for the General Counsel's
prima facie evidence, Respondent has established without
question that the Atlanta facility would have been closed re-
gardless of whether or not employees at that facility had ever
engaged the Union to represent them for purposes of collec-
tive bargaining. I also come to the conclusion that because
of the drastically declining sales and the drastically increas-
ing expenses which Respondent was encountering, the deci-
sion to close the Atlanta facility indeed represented a partial
closing of its business and a basic change in the nature ofits operation. While sales were plummeting and expensesmultiplying, Respondent was able to eliminate a major cost
factor by closing the Atlanta facility. In doing so, Respond-
ent was abandoning altogether the notion of an East Coast
distribution center. Therefore, whether one chooses to use the
``Wright Line Test'' set forth in Wright Line, 251 NLRB1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied
455 U.S. 989 (1982), or the ``Darlington Analysis'' set forthin Textile Workers v. Darlington Co., 380 U.S. 263 (1965),or the ``Dubuque Packing Test'' set forth in Dubuque Pack-ing Co., 303 NLRB 386 (1991), the result is the same. Inreaching the decision to close the Atlanta facility, Respond-
ent did not violate either Section 8(a)(3) or 8(a)(5) of the
Act. Accordingly, I dismiss that allegation from the com-
plaint.CONCLUSIONSOF
LAW1. Respondent Nu-Skin International, Inc. is, and has beenat all times material, an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.2. Graphics Communications International Union, AFL±CIO, Local 96-B is, and has been at all times material, a
labor organization within the meaning of Section 2(5) of theAct.3. Respondent established its ``Human Resource Commit-tee'' for the purpose of soliciting employee complaints and
grievances in order to discourage employees from selecting
a union as their collective bargaining-representative, and Re-
spondent thereby violated Section 8(a)(1) of the Act.4. By asking Linda Lusebrink, a known union supporter,what the Union could do for her, Distribution Center Man-
ager Mark Fleming was not interrogating her about her union
sympathies, but rather was simply using this as a way to ini-
tiate a conversation, and Respondent did not violate the Act.
Accordingly, that allegation is dismissed from the complaint.5. By Distribution Center Manager Mark Fleming promis-ing employees changes and improved working conditions if
they would vote against the Union, Respondent violated Sec-
tion 8(a)(1) of the Act.6. By Supervisor William Ratlift impliedly threatening em-ployees that Respondent would close the Atlanta facility if
they chose the Union as their collective-bargaining represent-
ative, Respondent violated Section 8(a)(1) of the Act.7. Counsel for the General Counsel fail to prove by credi-ble evidence that Supervisor Trace Loner threatened employ-
ees that wages would be reduced and benefits would be
taken away if employees selected the Union as their collec-
tive bargaining representative, and that allegation is dis-
missed.8. By Supervisor Lewis Washington threatening employeesthat their pay would be cut and that Respondent would close
its facility if employees selected the Union to represent them
for purposes of collective bargaining, and Respondent vio-
lated Section 8(a)(1) of the Act.9. By Distribution Center Manager Mark Fleming interro-gating employee Quincy Young, who was not a known union
supporter, about his union activities and/or sentiments, Re-
spondent violated Section 8(a)(1) of the Act.10. By Supervisor William Ratlift threatening employeesthat if they selected the Union to represent them for purposes
of collective bargaining, Respondent would close its Atlanta
facility, Respondent violated Section 8(a)(1) of the Act. 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6If no exceptions are filed as provided by Sec. 102.46 of theBoard's rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.11. By Head Supervisor Evelyn Milam threatening em-ployees that if they selected the Union to represent them for
purpose of collective bargaining, Respondent would close the
Atlanta facility, Respondent violated Section 8(a)(1) of the
Act.12. By Supervisor Toni Estes interrogating employeesabout their union activities and/or sentiments, verbally
reprimanding employees for talking about the Union, and
threatening employees with possible discharge for talking
about the Union, Respondent violated Section 8(a)(1) of the
Act.13. Assistant Manager Todd Harris did not threaten em-ployee Andrea Ray that she might be fired for talking about
the Union, and that allegation is dismissed.14. By Controller Max Esplin, in group meetings with em-ployees, impliedly threatening employees that if they selected
the Union to represent them for purposes of collective bar-
gaining, Respondent would close its Atlanta facility, Re-
spondent violated Section 8(a)(1) of the Act.15. Controller Max Esplin, in those same group meetings,did not threaten employees that benefits would be reduced if
they selected the Union, but rather limited his comments to
explaining the give-and-take of negotiating a collective-bar-
gaining agreement, and that allegation is dismissed.16. By Assistant Manager Todd Harris, in a conversationwith employee Deanna Reeves, perpetuating and republishing
Esplin's implied threat that Respondent would close the At-
lanta facility if employees selected the Union to represent
them for purposes of collective bargaining, Respondent vio-
lated Section 8(a)(1) of the Act.17. By Supervisor Toni Estes threatening employees thatthe Atlanta facility would be closed if employees selected the
Union, Respondent violated Section 8(a)(1) of the Act.18. By Supervisor Alan Henderson threatening employeeswith the elimination of benefits and other reprisals if they se-
lected the Union to represent them for purposes of collective
bargaining, Respondent violated Section 8(a)(1) of the Act.19. By Quality Control Supervisor Warren Chandlerthreatening employees with plant closure if they selected the
Union to represent them for purposes of collective bargain-
ing, Respondent violated Section 8(a)(1) of the Act.20. By Supervisor Toni Estes threatening employees thatif they selected the Union work would continue to get slower
and slower, and eventually the Company would close, Re-
spondent violated Section 8(a)(1) of the Act.21. By Supervisor William Ratlift threatening employeeswith plant closure in the event they elected the Union to rep-
resent them for purposes of collective bargaining, Respond-
ent violated Section 8(a)(1) of the Act.22. By asking employee Andrea Ray, a known union sup-porter, if she still supported the Union, Assistant Plant Man-
ager Todd Harris did not violate Section 8(a)(1) of the Act,
and that allegation is dismissed.23. By Assistant Manager Todd Harris impliedly threaten-ing employee Andrea Ray with plant closure if the Union
was elected by employees as their collective-bargianing rep-
resentative, and promising employees job security to dissuade
Ray from voting for the Union, Respondent violated Section
8(a)(1) of the Act.24. Respondent issued an unsatisfactory evaluation and aconcurrent written reprimand to employee Gary Cabe be-cause of Cabe's union activity and/or sentiments, and Re-spondent thereby violated Section 8(a)(1) and (3) of the Act.25. Counsel for the General Counsel has failed to provethat Israel Cook was discharged because of his union activ-
ity, and that allegation is dismissed.26. Counsel for the General Counsel has failed to provethat the written warning issued to Richard Cannell was the
result of his union activity and/or sentiments, and that allega-
tion is dismissed.27. Respondent issued a written warning to Gary Cabe be-cause of his union activities and/or sentiments, and not be-
cause of any infraction of Respondent's telephone clockout
policy, and Respondent violated Section 8(a)(1) and (3) of
the Act.28. Counsel for the General Counsel has failed to provethat the written warning issued to Thomas Gunn was the re-
sult of Gunn's union activities and/or sentiments, and that al-
legation is dismissed.29. Distribution Center Manager Mark Fleming did notprohibit employee Gary Cabe from talking to fellow employ-
ees about union activities ``on company time,'' and that alle-
gation is dismissed.30. Respondent closed its Atlanta facility because of dras-tically declining sales combined with dramatically increasing
expenses and liabilities, thereby effecting a partial closing of
its business, and such actions would have occurred regardless
of whether employees at the Atlanta facility engaged in
union activity or selected the Union to represent them for
purposes of collective bargaining, and the allegation that Re-
spondent closed the Atlanta facility unlawfully is dismissed.31. The decision to close the Atlanta facility representednot only a partial closing of its business, but a basic change
in the nature of Respondent's operation, and Respondent
therefore had no obligation to bargain with the Union over
the decision to close that facility, and the allegation that Re-
spondent made that decision unlawfully is therefore dis-
missed.32. The unfair labor practices which Respondent has beenfound to have engaged in, as described, have a close, inti-
mate, and substantial relationship to trade, traffic, and com-
merce among the several States and tend to lead to labor dis-
putes burdening and obstructing commerce and the free flow
of commerce within the meaning of Section 2(6) and (7) of
the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and (3)
of the Act, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act.On these findings of the facts and conclusions of law andon the entire record in this proceeding, I issue the following
recommended 6 407NU-SKIN INTERNATIONAL7In view of the fact Respondent has closed the Atlanta facility,mailing of the notice to employees is the only effective manner of
communicating it's contents to employees. Because that facility has
been closed, there is obviously no point in ordering Respondent to
post the notice to employees. Accordingly, that normal provision is
deleted. Further, it is noted that if this Order is enforced by a judg-
ment of a United States court of appeals, the words in the noticereading ``Posted by Order of the National Labor Relations Board''
shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Rela-
tions Board.''ORDERThe Respondent, Nu-Skin International, Inc., Atlanta,Georgia, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Soliciting employee complaints and grievances in orderto dissuade them from selecting a union to represent them for
purposes of collective bargaining.(b) Interrogating employees about their union sentimentsor activities, or the union sentiments or activities of other
employees.(c) Promising employees job security and/or changes andimprovements in working conditions in order to dissuade em-
ployees from selecting a union to represent them for pur-
poses of collective bargaining.(d) Reprimanding employees, either verbally or in writing,for talking about the Union during work or for engaging in
union activities.(e) Threatening employees, either expressly or impliedly,that it would close if employees selected the Union to rep-
resent them for purposes of collective bargaining.(f) Threatening employees, either expressly or implidely,with pay cuts, eliminations of benefits, or other reprisals for
selecting a union to represent them for purposes of collective
bargaining.(g) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Expunge from the personnel file of employee GaryCabe the unsatisfactory evaluation issued to him in August
1991, the written warning which accompanied that evalua-
tion, and the written warning issued to Cabe in September
1991, and notify him in writing that this has been done, and
the evidence of the unlawful discipline against him will not
be used as a basis for future action against him, nor as a
basis for a negative reference to other employers.(b) Mail to all employees who were on the payroll at thetime the Atlanta, Georgia facility was closed copies of the
attached notice marked ``Appendix.''7(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
solicit employee complaints and grievancesin order to dissuade them from selecting a union to represent
them for purposes of collective bargaining.WEWILLNOT
interrogate employees about their union sen-timents or activities, or the union sentiments or activities of
other employees.WEWILLNOT
promise employees job security and/orchanges and improvements in working conditions in order to
dissuade employees from selecting a union to represent them
for purposes of collective bargaining.WEWILLNOT
reprimand employees, either verbally or inwriting, for talking about the Union during work or for en-
gaging in union activities.WEWILLNOT
threaten employees, either expressly orimpliedly, that we would close if employees selected the
Union to represent them for purposes of collective bargain-
ing.WEWILLNOT
threaten employees, either expressly orimpliedly, with pay cuts, eliminations of benefits, or other re-
prisals for selecting a union to represent them for purposes
of collective bargaining.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of rights guar-
anteed them by Section 7 of the Act.WEWILL
expunge from the personnel file of employeesGary Cabe the unsatisfactory evaluation issued to him in Au-
gust 1991, the written warning which accompanied that eval-
uation, and the written warning issued to Cabe in September
1991, and notify him in writing that this has been done, and
the evidence of the unlawful discipline against him will not
be used as a basis for future action against him, nor as a
basis for a negative reference to other employers.NU-SKININTERNATIONAL, INC.